Exhibit 10.1


EXECUTION COPY




--------------------------------------------------------------------------------




SUPERPRIORITY SECURED SECOND OUT DEBTOR-IN-POSSESSION CREDIT AGREEMENT

dated as of September 18, 2015

among

ALPHA NATURAL RESOURCES, INC.,
a Debtor and Debtor-in-Possession
under Chapter 11 of the Bankruptcy Code,
as Borrower,

THE SUBSIDIARIES OF ALPHA NATURAL
RESOURCES, INC. PARTY HERETO,
each a Debtor and Debtor-in-Possession under Chapter 11
of the Bankruptcy Code, as Guarantors,

THE LENDERS PARTY HERETO,


THE ISSUING BANKS PARTY HERETO,

CITICORP NORTH AMERICA, INC.,
as Administrative Agent and as Collateral Agent,

and

CITIGROUP GLOBAL MARKETS INC.,
as Sole Lead Arranger and Sole Book Manager





--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I

DEFINITIONS
 
 
Page
SECTION 1.01
Defined Terms
2
SECTION 1.02
Terms Generally
23
SECTION 1.03
Letter of Credit Amounts
24

ARTICLE II

THE LETTERS OF CREDIT
 
 
Page
SECTION 2.01
Letters of Credit
24
SECTION 2.02
Funding of L/C Borrowings
30
SECTION 2.03
Interest Elections
31
SECTION 2.04
Repayment of L/C Borrowings
32
SECTION 2.05
Optional and Mandatory Prepayment of L/C Borrowings
33
SECTION 2.06
Fees
34
SECTION 2.07
Interest
35
SECTION 2.08
Alternate Rate of Interest
35
SECTION 2.09
Increased Costs
36
SECTION 2.10
Break Funding Payments
37
SECTION 2.11
Taxes
38
SECTION 2.12
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
41
SECTION 2.13
Mitigation Obligations; Replacement of Lenders
43
SECTION 2.14
[Reserved]
44
SECTION 2.15
Illegality
44
SECTION 2.16
Defaulting Lender
45
SECTION 2.17
[Reserved]
45
SECTION 2.18
[Reserved]
45
SECTION 2.19
[Reserved]
45
SECTION 2.20
Priority and Liens
45
SECTION 2.21
No Discharge; Survival of Claims
47
SECTION 2.22
Payment of Obligations
47




-i-
         


    

--------------------------------------------------------------------------------




ARTICLE III

REPRESENTATIONS AND WARRANTIES
 
 
Page
SECTION 3.01
Organization; Powers
47
SECTION 3.02
Authorization
48
SECTION 3.03
Enforceability
48
SECTION 3.04
Governmental Approvals
48
SECTION 3.05
Litigation
49
SECTION 3.06
Incorporation by Reference of First Out Facility Provisions
49

ARTICLE IV

CONDITIONS OF EFFECTIVENESS
 
 
Page
SECTION 4.01
Conditions Precedent to Effectiveness
49
SECTION 4.02
Conditions to Letter of Credit Extensions or Renewals
51

ARTICLE V

AFFIRMATIVE AND NEGATIVE COVENANTS
ARTICLE VI

REAL PROPERTY LEASES
ARTICLE VII

EVENTS OF DEFAULT
 
 
Page
SECTION 7.01
Events of Default
54














-ii-
         


    

--------------------------------------------------------------------------------




ARTICLE VIII

THE AGENTS
 
 
Page
SECTION 8.01
Appointment
57
SECTION 8.02
Nature of Duties
59
SECTION 8.03
Resignation by the Agents
59
SECTION 8.04
Each Agent in Its Individual Capacity
59
SECTION 8.05
Indemnification
60
SECTION 8.06
Lack of Reliance on Agents
60
SECTION 8.07
Withholding Taxes
60
SECTION 8.08
No Other Duties, etc.
61

ARTICLE IX

GUARANTEE
 
 
Page
SECTION 9.01
Guarantee
61
SECTION 9.02
Guarantee of Payment
61
SECTION 9.03
No Limitations, etc.
61
SECTION 9.04
Reinstatement
63
SECTION 9.05
Agreement To Pay; Subrogation and Subordination
63
SECTION 9.06
Information
64






















-iii-
         


    

--------------------------------------------------------------------------------




ARTICLE X

MISCELLANEOUS
 
 
Page
SECTION 10.01
Notices
64
SECTION 10.02
Survival of Agreement
66
SECTION 10.03
Binding Effect, Effectiveness
66
SECTION 10.04
Successors and Assigns
66
SECTION 10.05
Expenses; Indemnity
70
SECTION 10.06
Right of Set-off
72
SECTION 10.07
Applicable Law
73
SECTION 10.08
Waivers; Amendment
73
SECTION 10.09
Interest Rate Limitation
75
SECTION 10.10
Entire Agreement
75
SECTION 10.11
WAIVER OF JURY TRIAL
75
SECTION 10.12
Severability
76
SECTION 10.13
Counterparts
76
SECTION 10.14
Headings
76
SECTION 10.15
Jurisdiction; Consent to Service of Process
76
SECTION 10.16
Confidentiality
77
SECTION 10.17
Citigroup Direct Website Communications
77
SECTION 10.18
Release of Liens and Guarantees
79
SECTION 10.19
U.S. Patriot Act
79
SECTION 10.20
No Fiduciary Duty
79
SECTION 10.21
[Reserved]
80
SECTION 10.23
Security and Intercreditor Agreement Governs
80



INDEX OF EXHIBITS
Exhibit A
Administrative Questionnaire

Exhibit B
Form of Assignment and Acceptance

Exhibit C-1
[Reserved]

Exhibit D
[Reserved]

Exhibit E
Form of Security and Intercreditor Agreement

Exhibit F-1 – F-4
Forms of United States Tax Compliance Certificate

Exhibit G
[Reserved]

Exhibit H
Form of 13-Week Projection

Exhibit I
[Reserved]




-iv-
         


    

--------------------------------------------------------------------------------






INDEX OF SCHEDULES
Schedule 1.01    Participation Obligations/Applicable Percentage
Schedule 2.01    Existing Letters of Credit
Schedule 3.04    Governmental Approvals





-v-
         


    

--------------------------------------------------------------------------------




SUPERPRIORITY SECURED SECOND OUT DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as
of September 18, 2015 (this “Agreement”), among ALPHA NATURAL RESOURCES, INC., a
Delaware corporation and a Debtor and Debtor-in-Possession under Chapter 11 of
the Bankruptcy Code (the “Borrower”), the SUBSIDIARY GUARANTORS party hereto
from time to time, each a Debtor and Debtor-in-Possession under Chapter 11 of
the Bankruptcy Code, the LENDERS party hereto from time to time, the ISSUING
BANKS party hereto from time to time, CITICORP NORTH AMERICA, INC., as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders, and
CITIGROUP GLOBAL MARKETS INC., as sole lead arranger and sole book manager (in
such capacity, the “Lead Arranger”).
W I T N E S S E T H :
WHEREAS, on August 3, 2015 (the “Petition Date”), the Borrower and each of the
Subsidiary Guarantors (such term, and each other capitalized term used but not
defined in these recitals or the preamble having the meaning set forth in
Section 1.01) (collectively, and together with any other Affiliates that become
debtors in the Cases, the “Debtors”) filed voluntary petitions with the
Bankruptcy Court initiating their respective cases that are pending under
Chapter 11 of the Bankruptcy Code (the case of the Borrower and the Subsidiary
Guarantors, each a “Case” and collectively, the “Cases” [15-33896-KRH]) and have
continued in the possession of their assets and in the management of their
business pursuant to Sections 1107 and 1108 of the Bankruptcy Code.
WHEREAS, the Borrower, the lenders party thereto (the “Existing Credit Agreement
Lenders”), Citicorp North America, Inc., as administrative agent (the “Existing
Credit Agreement Agent”), and collateral agent, Citigroup Global Markets Inc.,
as sole lead arranger and sole bookrunner, and the other parties party thereto
entered into, that certain Fifth Amended and Restated Credit Agreement, as
amended and restated as of September 24, 2014 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time and as in effect
on the Petition Date, the “Existing Credit Agreement”);
WHEREAS, pursuant to the terms of the Existing Credit Agreement, the Issuing
Banks issued the Existing Letters of Credit, in each case, on the terms and
subject to the conditions set forth in the Existing Credit Agreement; and
WHEREAS, the Borrower has requested the Issuing Banks, and the Issuing Banks
have agreed on the terms and subject to the conditions set forth herein, to
provide for the continuing effectiveness and automatic renewal of the Existing
Letters of Credit, in part for the purposes of reducing the likelihood of
drawing on such Letters of Credit during the pendency of the Cases.
NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained and other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto
agree as follows:


--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS
SECTION 1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings specified
below:
“13-Week Projection” shall mean a projected statement of sources and uses of
cash for the Borrower and its Subsidiaries on a weekly basis for the following
13 calendar weeks, including the anticipated uses of the First Out Facility and
this Facility for each week during such period, in substantially the form of
Exhibit H hereto. As used herein, “13-Week Projection” shall initially refer to
the 13-Week Projection attached hereto as Exhibit H and, thereafter, the most
recent 13-Week-Projection delivered by the Borrower in accordance with Section
5.04(l) of the First Out Facility.
“2015 Senior Convertible Notes” shall mean the Borrower’s 3.25% Senior
Convertible Notes due 2015.
“2017 Senior Convertible Notes” shall mean the Borrower’s 3.75% Senior
Convertible Notes due 2017 in an aggregate principal amount of $345 million
issued on May 13, 2013.
“2018 Senior Notes” shall mean the Borrower’s 9.75% Senior Notes due 2018 in an
aggregate principal amount of $500 million issued on October 11, 2012.
“2019 Senior Notes” shall mean the Borrower’s 6.0% Senior Notes due 2019 in an
aggregate principal amount of $800 million issued on June 1, 2011.
“2020 Senior Convertible Notes” shall mean the Borrower’s 4.875% Senior
Convertible Notes due 2020.
“2020 Second Lien Notes” shall mean (i) the Borrower’s 7.5% Senior Secured
Second Lien Notes due 2021 in an aggregate principal amount of $500,000,000
issued on May 20, 2014 and (ii) the Borrower’s 7.5% Senior Secured Notes due in
2021 in an aggregate principal amount of $213,647,000 issued on March 23, 2015.
“2021 Senior Notes” shall mean the Borrower’s 6.25% Senior Notes due 2021 in an
aggregate principal amount of $700 million issued on June 1, 2011.
“ABR L/C Borrowing” shall mean any L/C Borrowing that bears interests at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency L/C Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to

-2-
         


    

--------------------------------------------------------------------------------




the next 1/100 of 1%) equal to the product of (a) the LIBO Rate in effect for
such Interest Period and (b) Statutory Reserves applicable to such Eurocurrency
L/C Borrowing, if any.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A to this Agreement.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Agent Parties” shall have the meaning assigned to such term in Section
10.17(c).
“Agents” shall mean the Administrative Agent and the Collateral Agent.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) Citibank, N.A.’s Base Rate, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (c) the LIBO Rate for a 30-day interest
period as determined on such day, plus 1.0%; provided that the Alternate Base
Rate shall be deemed to not be less than 2.00% per annum. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate, including the failure of the Federal Reserve Bank of New
York to publish rates or the inability of the Administrative Agent to obtain
quotations in accordance with the terms thereof, the Alternate Base Rate shall
be determined without regard to clause (b) of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Base Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively.
“Applicable Margin” shall mean (a) with respect to each L/C Borrowing that bears
interest based on the Adjusted LIBO Rate, 4.00% per annum and (b) with respect
to each L/C Borrowing that bears interest based on the Alternate Base Rate,
3.00% per annum.
“Applicant Party” shall mean, with respect to any Existing Letter of Credit, the
applicable Loan Party that requested issuance of such Letter of Credit.
“Applicable Percentage” shall mean, with respect to any Lender, the percentage
(carried out to the ninth decimal place) of the Facility represented by such
Lender’s Participation Obligations at such time (or, if the Participation
Obligations of each Lender shall have been terminated or expired, then the
percentage of L/C Exposures represented by the aggregate Outstanding Amount of
such Lender’s L/C Exposure). The initial Applicable Percentage of each

-3-
         


    

--------------------------------------------------------------------------------




Lender is set forth on Schedule 1.01 hereto or in the Assignment and Acceptance
pursuant to which such Lender becomes a party hereto, as applicable.
“Approved Fund” shall have the meaning assigned to such term in
Section 10.04(b).
“Asset Disposition” shall mean any sale, transfer or other disposition by the
Borrower or any of the Restricted Subsidiaries to any person other than the
Borrower or any other Loan Party of any asset or group of related assets,
including but not limited to Equity Interests of any Subsidiary and including
any sale, transfer or other disposition of any Real Property, in one or a series
of related transactions; provided that Asset Disposition shall not include any
sale, transfer or other disposition of (x) inventory, surplus, obsolete or
worn-out equipment, assets determined by management of the Borrower to be no
longer useful or necessary in the operation of the business of the Borrower and
its Restricted Subsidiaries, Permitted Investments, all in the ordinary course
of business, or (y) unrestricted cash, cash equivalents or Permitted Investments
of the Borrower or any of the Restricted Subsidiaries.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required by such assignment and acceptance), in the form of Exhibit
B to this Agreement or such other form as shall be approved by the
Administrative Agent.
“Avoidance Action” shall mean the Debtors’ claims and causes of action under
Sections 502(d), 544, 545, 547, 548, 549, 550 and 553 of the Bankruptcy Code and
any other avoidance actions under the Bankruptcy Code and the proceeds thereof
and property received thereby whether by judgment, settlement or otherwise.
“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
“Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of Virginia or any other court having jurisdiction over the Cases from
time to time.
“Base Rate” shall mean the sum (adjusted to the nearest 0.25% or, if there is no
nearest 0.25% to the next higher 0.25%) of (i) 0.5% per annum, (ii) the rate per
annum obtained by dividing (A) the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if any such day is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by Citibank, N.A. on the basis of such rates
reported by certificate of deposit dealers to and published by the Federal
Reserve Bank of New York or, if such publication shall be suspended or
terminated, on the basis of quotations for such rates received by Citibank, N.A.
from three New York certificate of deposit dealers of recognized standing
selected by Citibank, N.A., by (B) a percentage equal to 100% minus the average
of the daily percentages specified during such three-week period by the Federal
Reserve Board for determining the maximum reserve requirement (including any
emergency, supplemental or other

-4-
         


    

--------------------------------------------------------------------------------




marginal reserve requirement) for Citibank, N.A. in respect of liabilities
consisting of or including (among other liabilities) three-month U.S. dollar
nonpersonal time deposits in the United States and (iii) the average during such
three-week period of the maximum annual assessment rates estimated by Citibank,
N.A. for determining the then current annual assessment payable by Citibank,
N.A. to the Federal Deposit Insurance Corporation (or any successor) for
insuring U.S. Dollar deposits in the United States.
“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person or any authorized
committee thereof, (ii) in the case of any limited liability company, the board
of managers of such Person or any authorized committee thereof, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person or any authorized committee thereof and (iv) in any other case, the
functional equivalent of the foregoing.
“Borrower” shall have the meaning assigned to it in the recitals hereof.
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency L/C
Borrowing, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in the applicable currency in the London
interbank market.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.
“Case” or “Cases” shall have the meaning specified in the recitals hereof.
“Cash Collateralize” shall mean, in respect of an obligation, provide and pledge
(as a first priority perfected security interest) cash collateral in Dollars, at
a location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateral” and “Cash
Collateralization” have a corresponding meanings).
“Casualty and Condemnation Award” shall mean casualty insurance settlements and
condemnation awards resulting from any loss, damage, destruction or condemnation
of any assets of the Borrower or any Restricted Subsidiary.
“Change in Law” shall mean (a) the adoption of any law, treaty, rule or
regulation after Second Out Effective Date, (b) any change in law, treaty, rule
or regulation or in the interpretation or application thereof by any
Governmental Authority after the Second Out Effective Date or (c) compliance by
any Lender or Issuing Bank (or, for purposes of Section 2.09(b), by any lending
office of such Lender or by such Lender’s or Issuing Bank’s holding company, if
any) with any written request, guideline or directive (whether or not having the
force

-5-
         


    

--------------------------------------------------------------------------------




of law) of any Governmental Authority made or issued after the Second Out
Effective Date; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Charges” shall have the meaning assigned to such term in Section 10.09.
“Claiming Guarantor” shall have the meaning assigned to such term in Section
9.05(c).
“Coal” shall mean all types of solid naturally occurring hydrocarbons (other
than oil shale or Gilsonite), including without limitation, bituminous and
sub-bituminous coal, and lignite.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all the “Collateral” as defined in any Security Document
or in the Interim Order or the Final Order and all other assets that become
subject to the Liens created by the Security Documents from time to time, the
Interim Order or the Final Order, and shall also include the Mortgaged
Properties; provided that Collateral shall not include Excluded Assets.
“Collateral Agent” shall have the meaning given such term in the introductory
paragraph of this Agreement.
“Communications” shall have the meaning assigned to such term in
Section 10.17(a).
“Consummation Date” shall mean the date of the substantial consummating (as
defined in Section 1101 of the Bankruptcy Code and which for purposes of this
Agreement shall be no later than the effective date) of a Reorganization Plan
that is confirmed pursuant to an order of the Bankruptcy Court.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling,” “Controlled” and “Controls” shall have meanings correlative
thereto.
“Creditors’ Committee” shall have the meaning given to such term in the First
Out Facility (as in effect from time to time).
“date hereof” shall mean the Second Out Effective Date.

-6-
         


    

--------------------------------------------------------------------------------




“Debtors” shall have the meaning specified in the recitals hereof.
“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.
“Disqualified Institution” shall mean all institutions on the “disqualified
institutions” list delivered by the Borrower to the First Out Agent prior to the
Petition Date.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Subsidiary that is incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.
“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.
“Environmental Claim” shall mean any claim, cause of action, investigation or
notice by any Person, including any Governmental Authority having jurisdiction,
alleging any potential or resulting in any liability or costs (including
liabilities or costs relating to compliance costs, investigatory costs, cleanup
or remediation costs, governmental or third party response costs, natural
resource damages, property damage, personal injuries, or fines or penalties)
based on or resulting from (A) the presence or Release of, or exposure to, any
Hazardous Materials at any location, whether or not owned or operated by the
Borrower or any of its Subsidiaries, as applicable, or (B) any Environmental
Law, Mining Law or Mining Permit, including the alleged or actual violation
thereof.
“Environmental Law” shall mean collectively, all laws, including common law,
that relate to (a) the prevention, abatement or elimination of pollution, or the
protection of the Environment, or of natural resources, including (i) to the
extent so related, Mining Laws (other than the Mine Safety and Health Act (30
U.S.C. Section 801 et seq.)) and other laws relating to the production of Coal,
minerals, oil, natural gas and other hydrocarbons and their constituents, and
(ii) all Reclamation Laws, and (b) the generation, handling, treatment, storage,
disposal or transportation, the regulation of or exposure to Hazardous
Materials, including the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. §§9601 et seq. (“CERCLA”), the Endangered Species Act,
16 U.S.C. §§ 1531 et seq., the Federal Land Policy and Management Act, 43 U.S.C.
§§ 1701 et seq., the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §§ 6901 et seq. (“RCRA”),
the Clean Air Act, 42 U.S.C. §§ 7401 et seq., the Clean Water Act, 33 U.S.C. §§
1251 et seq., the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq., the
Emergency

-7-
         


    

--------------------------------------------------------------------------------




Planning and Community Right to Know Act, 42 U.S.C. §§ 11001 et seq., each as
amended, and their state or local counterparts or equivalents.
“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest; provided that, for the avoidance of doubt, “Equity
Interests” shall not include notes convertible or exchangeable into Equity
Interests until such conversion and/or exchange.
“Eurocurrency L/C Borrowing” shall mean a L/C Borrowing that bears interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
“Excluded Assets” shall mean:
(i)    any assets to the extent that and for so long as the grant of a security
interest therein would violate applicable law or any organizational documents or
any contractual or lease provisions or give another party any rights of
termination or acceleration or any rights to obtain a Lien to secure obligations
owing to such party; provided that this clause (i) will not apply to
restrictions overridden by the UCC anti-assignment provisions or by other
applicable law or as a result of the cases or, to the extent this clause (i) was
applicable because the grant of a security interest would violate applicable
law, if there is a change of law that would result in a grant of a security
interest no longer violating applicable law; provided, further, that upon the
removal of all restrictions specified in this clause (i) or upon such change in
law, as may be applicable, the exclusion set forth in this clause (i) shall no
longer apply;
(ii)    any assets owned directly or indirectly by a Foreign Subsidiary; and
(iii)    in excess of 65% of the voting Equity Interests of any Foreign
Subsidiary.
“Excluded Taxes” shall mean, with respect to any Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party under any Loan Document, (a) income or franchise
taxes imposed on (or measured by) its net income by a jurisdiction as a result
of such recipient being organized in, having its principal office in, or in the
case of any Lender, its applicable lending office in, or doing business in such
jurisdiction (other than a business arising or deemed to arise by reason of
executing, delivering, being a party to, engaging in any transactions pursuant
to, performing its obligations under, receiving payments, receiving or
perfecting a security interest under, and/or enforcing any Loan Documents), 
including, for the avoidance of doubt, any U.S. federal backup withholding tax
under Section 3406 of the Code, (b) any branch profits tax under Section 884(a)
of the Code, or any similar tax, that is imposed by any jurisdiction described
in clause (a) above, (c) in the case of a Lender or Issuing Bank (except in the
case of an assignee pursuant to a request by the Borrower under
Section 2.13(b)), any U.S. federal withholding tax that is imposed pursuant to
law in effect at the time such Lender or Issuing Bank becomes a party to this
Agreement (or

-8-
         


    

--------------------------------------------------------------------------------




designates a new lending office), except to the extent that such Lender or
Issuing Bank (or its assignor, if any) was entitled, immediately prior to the
designation of a new lending office (or assignment), to receive additional
amounts from a Loan Party with respect to such withholding tax pursuant to
Section 2.11(a) or Section 2.11(c), (d) any withholding tax that is attributable
to such recipient’s failure to comply with Section 2.11(e) and (e) any U.S.
federal withholding tax imposed under FATCA.
“Existing Credit Agreement” has the meaning specified in the recitals hereof.
“Existing Credit Agreement Agent” has the meaning specified in the recitals
hereof.
“Existing Credit Agreement Lenders” has the meaning specified in the recitals
hereof.
“Existing Debt Documents” shall mean the Existing Credit Agreement, the Existing
Senior Notes, the Massey Convertible Notes, the Existing Second Lien Indentures
and the Existing Second Lien Debt, in each case outstanding on the Petition
Date.
“Existing Letters of Credit” shall mean all letters of credit outstanding under
the Existing Credit Agreement as of the Petition Date and set forth on Schedule
2.01 hereto, and including any renewals or replacements thereof permitted
hereunder.
“Existing Second Lien Debt” means the 2020 Second Lien Notes outstanding on the
Petition Date.
“Existing Second Lien Indentures” shall mean (i) that certain Indenture, dated
as of May 20, 2014, by and among the Borrower, the subsidiaries of the Borrower
party thereto and Wilmington Trust, National Association, as trustee and
collateral agent (the Existing Second Lien Notes Trustee”) and (ii) that certain
Indenture, dated as of March 23, 2015, by and among the Borrower, the
subsidiaries of the Borrower party thereto and the Existing Second Lien Notes
Trustee, as trustee and series B collateral agent, pursuant to which indentures
the Borrower issued the 2020 Second Lien Notes.
“Existing Second Lien Notes Trustee” shall have the meaning specified in the
definition of Existing Second Lien Indentures.
“Existing Secured Debt” shall mean all (i) obligations owing with respect to the
Existing Credit Agreement; (ii) the Existing Second Lien Debt and (iii)
obligations owing in respect of the Massey Convertible Notes.
“Existing Senior Notes” shall mean the 2015 Senior Convertible Notes, the 2018
Senior Notes, the 2019 Senior Notes, the 2021 Senior Notes, the 2017 Senior
Convertible Notes and the 2020 Senior Convertible Notes.
“Facility” shall mean the letter of credit financing facility provided pursuant
to the terms of this Agreement.

-9-
         


    

--------------------------------------------------------------------------------




“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by (i) the principal
financial officer of the Borrower for transactions less than $40 million and
(ii) the Board of Directors of the Borrower (unless otherwise provided in this
Agreement) for transactions valued at, or in excess of, $40 million.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version to the extent that it is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to current Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.
“Fee Letter” shall mean that certain Fee Letter dated as of July 30, 2015 by and
among the Borrower and Citigroup Global Markets Inc., as amended from time to
time.
“Fees” shall mean the L/C Participation Fees, the Issuing Bank Fees and the
Administrative Agent Fees.
“Fees Carve-Out” shall have the meaning given to such term in the First Out
Facility (as in effect from time to time).


“Final Order” shall mean a final order of the Bankruptcy Court in substantially
the form of the Interim Order (with only such modifications thereto as are
necessary to convert the Interim Order to a final order and such other
modifications that are satisfactory in form and substance to the Administrative
Agent).
“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.
“First Out Agent” shall mean the “Administrative Agent” as defined under the
First Out Facility.
“First Out Facility” shall mean that certain Superpriority Secured
Debtor-in-Possession Credit Agreement dated as of August 6, 2015 among, inter
alios, the Borrower, the

-10-
         


    

--------------------------------------------------------------------------------




subsidiaries party thereto, the lenders party thereto from time to time, the
issuing banks party thereto from time to time and the First Out Agent.
“First Out Secured Parties” shall mean “Secured Parties” as defined in the First
Out Facility.
“Foreign Lender” shall mean any Lender or Issuing Bank that is not a United
States person within the meaning of Section 7701(a)(30) of the Code.
“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02.
“Governmental Authority” shall mean the government of the United States of
America, or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Gray Hawk” shall mean Gray Hawk Insurance Company, an insurance corporation
under the insurance laws of the Kentucky Business Corporation Act.
“Guarantee” shall mean the Guarantee of each Guarantor set forth in Article IX
of this Agreement.
“Guarantors” shall mean each of the Borrower and the Subsidiary Guarantors.
“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case subject to regulation or
which can give rise to liability under any Environmental Law.
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by debentures, promissory notes or similar instruments
evidencing obligations for borrowed money, (c) all obligations of such person
issued or assumed as the deferred purchase price of property or services (other
than current trade liabilities, but not any refinancings, extensions, renewals
or replacements thereof, incurred in the ordinary course of business and
maturing within 365 days after the incurrence thereof), (d) all Indebtedness of
others secured by any Lien on property owned or acquired by such person, whether
or not the obligations secured thereby have been

-11-
         


    

--------------------------------------------------------------------------------




assumed or are limited in recourse, but limited to the Fair Market Value of such
property, (e) all Guarantees by such person of Indebtedness of others, (f) all
Capital Lease Obligations of such person, (g) all payments that such person
would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding Swap
Agreements, and (h) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of standby letters of
credit, but not trade letters of credit, but only to the extent such standby
letters of credit have been drawn upon and not reimbursed thereafter within
thirty (30) days. The Indebtedness of any person shall include the Indebtedness
of any partnership in which such person is a general partner, other than to the
extent that the instrument or agreement evidencing such Indebtedness expressly
limits the liability of such person in respect thereof. The amount of any such
Indebtedness shall be the principal amount thereof and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
Indebtedness shall not include (x) with respect to any equity-linked security,
the equity credit reflected on the most recent balance sheet of the Borrower
delivered pursuant to Section 5.04 (a), (b) or (c) of the First Out Facility,
(y) obligations not incurred in connection with borrowed money, except to the
extent expressly provided above, and without limitation shall not include (i)
bid bonds, performance bonds, completion bonds, surety bonds, appeal bonds and
other similar bonds, guarantees or obligations, (ii) purchase price adjustments,
earn outs or similar obligations incurred in connection with the disposition of
any assets, (iii) reimbursement obligations, (iv) indemnification obligations,
(v) letters of credit, bank guarantees or similar instruments to secure any of
the foregoing, to the extent such letters of credit, bank guarantees or similar
instruments have not been drawn upon or, if drawn upon, have been reimbursed
thereafter within thirty (30) days or (vi) obligations resulting from cash
management services and (z) any liabilities of the Borrower or any Restricted
Subsidiary to the Borrower or any Restricted Subsidiary.
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).
“Initial Lenders” shall mean the Lenders listed on the signature pages hereof as
the Initial Lenders; provided that any such bank, financial institution or other
institutional lender shall cease to be an Initial Lender on any date on which it
ceases to have a Participation Obligation or an outstanding L/C Borrowing.
“Intellectual Property” shall have the meaning assigned to such term in the
Security and Intercreditor Agreement.
“Intellectual Property Security Agreement” shall have the meaning assigned to
such term in the Security and Intercreditor Agreement.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue an L/C Borrowing in accordance with Section 2.03.

-12-
         


    

--------------------------------------------------------------------------------




“Interest Payment Date” shall mean (a) with respect to any Eurocurrency L/C
Borrowing, the last day of the Interest Period applicable to such Eurocurrency
L/C Borrowing and, in the case of a Eurocurrency L/C Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Eurocurrency L/C Borrowing; and (b) with respect to any
ABR L/C Borrowing, the last day of each calendar quarter.
“Interest Period” shall mean, as to any Eurocurrency L/C Borrowing, the period
commencing on the date of such Eurocurrency L/C Borrowing or on the last day of
the immediately preceding Interest Period applicable to such Eurocurrency L/C
Borrowing, as applicable, and ending on the numerically corresponding day (or,
if there is no numerically corresponding day, on the last day) in the calendar
month that is 1, 2, 3 or 6 months thereafter (or 12 months, if at the time of
the relevant Eurocurrency L/C Borrowing, all Lenders make interest periods of
such length available), as the Borrower may elect, or the date any Eurocurrency
L/C Borrowing is converted to an ABR L/C Borrowing in accordance with
Section 2.03 or repaid or prepaid in accordance with Section 2.04  or 2.05;
provided, however, that, if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.
“Interim Order” shall mean that certain Interim Order (I) Authorizing Debtors
(A) to obtain Post-Petition Financing Pursuant to 11 U.S.C. § 105, 361, 362,
363(b), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and 364(e) and (B) to Utilize
Cash Collateral Pursuant to 11 U.S.C. §363, (II) Granting Adequate Perfection
Pursuant to 11 U.S.C. § 361, 362, 363, 364 and 507(b) and (III) Scheduling Final
Hearing pursuant to Bankruptcy Rules 4001(b) and (c). [Docket No. 82.]


“Interim Order Entry Date” shall mean August 4, 2015.
“Interpolated Screen Rate” shall mean, in relation to Eurocurrency L/C
Borrowing, the rate which results from interpolating on a linear basis between:
(a) the rate appearing on the LIBOR01 page of ICE Benchmark Administration
Limited (or on any successor or substitute page of such Service service) for the
longest period (for which that rate is available) which is less than the
Interest Period; and (b) the rate appearing on the LIBOR01 page of ICE Benchmark
Administration Limited (or on any successor or substitute page of such service)
for the shortest period (for which that rate is available) which exceeds the
Interest Period each as of approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.


“Issuing Bank” shall mean each of Citicorp North America, Inc. and PNC Bank
National Association (or their respective affiliates), each in its capacity as
an issuer of the Existing Letters of Credit and any successor thereto.

-13-
         


    

--------------------------------------------------------------------------------




“Issuing Bank Documents” shall mean with respect to any Letter of Credit, any
application or other agreement submitted by the Applicant Party to an Issuing
Bank, or entered into by the Applicant Party with an Issuing Bank and the
Borrower (or any Subsidiary) or in favor of such Issuing Bank and relating to
any such Letter of Credit.
“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.06(b).
“L/C Borrowing” shall mean a borrowing made by the Borrower from the Lenders
pursuant to Section 2.01(f) and Section 2.02. L/C Borrowings may be Eurocurrency
L/C Borrowings or ABR L/C Borrowings as contemplated by Section 2.03.
“L/C Borrowing Deadline” shall have the meaning assigned to such term in Section
2.01(f).
“L/C Disbursements” shall mean a payment or disbursement made by any Issuing
Bank with respect to any Letter of Credit, including, for the avoidance of
doubt, a payment or disbursement made by any Issuing Bank pursuant to a Letter
of Credit upon or following the reinstatement of such Letter of Credit.
“L/C Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all Letters of Credit outstanding at such time, (ii) the aggregate
principal amount of all L/C Disbursements that have not yet been reimbursed at
such time and (iii) the aggregate principal amount of all outstanding L/C
Borrowings at such time. The L/C Exposure of any Lender at any time shall mean
such Lender’s Applicable Percentage (including via an L/C Borrowing) of the
aggregate L/C Exposure at such time.
“L/C Participation Fee” shall have the meaning assigned to such term in Section
2.06(b).
“Lead Arranger” shall have the meaning assigned to such term in the recitals
hereof.
“Lender” has the meaning specified in the recitals hereof.
“Lender Default” shall mean (i) the failure or refusal (which has not been
retracted) for three (3) or more Business Days of a Lender to extend its portion
of any L/C Borrowing, or to fund its portion of any unreimbursed payment under
Section 2.01(e) (each a “funding obligation”), unless, in either case, such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure or refusal is the result of such Lender’s good faith determination that
one or more conditions precedent to such funding obligation (each of which
conditions shall be specifically identified in such writing) has not been
satisfied, (ii) a Lender having notified in writing the Borrower and/or the
Administrative Agent or stated publicly that it does not intend to comply with
its obligations under Section 2.01 or 2.02, (iii) such Lender has, for ten (10)
or more Business Days, failed to confirm in writing to the Administrative Agent,
in response to a written request of the Administrative Agent (which
Administrative Agent shall

-14-
         


    

--------------------------------------------------------------------------------




make if requested to do so by an Issuing Bank), that it will comply with its
funding obligations hereunder (subject, in the case of clauses (i) through (iii)
preceding, to such Lender’s rights in the case of a bona-fide dispute) or (iv) a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender. Any determination that a Lender Default is in effect under clauses (i)
through (iv) above will be made by the Administrative Agent in its reasonable
discretion acting in good faith. The Administrative Agent will promptly send to
all parties hereto a copy of any notice to the Borrower provided for in this
definition.
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such person, as insolvent, or is generally unable to
pay its debts as they become due, or admits in writing its inability to pay its
debts as they become due, or makes a general assignment for the benefit of its
creditors, or (ii) such Lender or its Parent Company is the subject of a
bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or a
receiver, trustee, conservator, intervenor or sequestrator or the like has been
appointed for such Lender or its Parent Company; provided that a Lender
Insolvency Event shall not have occurred solely as the result of the acquisition
or maintenance of an ownership interest in such Lender or Person controlling
such Lender or the exercise of control over a Lender or Person controlling such
Lender by a Governmental Authority or an instrumentality thereof, so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Lender.
“Letter of Credit” shall mean the Existing Letters of Credit, including as
amended, renewed, extended or replaced hereunder.
“Letter of Credit Expiration Date” means the date that is five (5) Business Days
prior to the Maturity Date described in clause (a) of the definition thereof.
“LIBO Rate” shall mean, with respect to any Eurocurrency L/C Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, two Business Days before the commencement
of such Interest Period by reference to the London Interbank Offered Rate as
published by ICE Benchmark Administration Limited or any successor rates thereto
if the ICE Benchmark Administration Limited is no longer making such rates
available for deposits in the currency of such Eurocurrency L/C Borrowing (as
reflected on the applicable Reuters screen page), for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the Interpolated Screen Rate, two Business Days before the
commencement of such Interest Period. Notwithstanding the foregoing, for
purposes of this Agreement, LIBO Rate shall never be an amount less than zero
(0).
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title

-15-
         


    

--------------------------------------------------------------------------------




retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities (other than securities representing an interest in a joint
venture that is not a Subsidiary), any purchase option, call or similar right of
a third party with respect to such securities.
“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, the Fee Letter and each Issuing Bank Document.
“Loan Parties” shall mean the Borrower and each Subsidiary Guarantor.
“Local Time” shall mean New York City time.
“Massey” shall mean Massey Energy Company, a Delaware corporation (n/k/a Alpha
Appalachia Holdings).
“Massey 2.25% Convertible Notes” shall mean the 2.25% Convertible Senior Notes
due 2024 issued by Massey prior to the Petition Date.
“Massey 3.25% Convertible Notes” shall mean the 3.25% Convertible Senior Notes
due 2015 issued by Massey prior to the Petition Date.
“Massey Convertible Notes” shall mean the Massey 2.25% Convertible Notes and the
Massey 3.25% Convertible Notes.
“Massey Convertible Notes Indenture” shall mean the indenture governing the
Massey Convertible Notes.
“Material Adverse Effect” shall mean the existence of events, conditions and/or
contingencies that have had or are reasonably likely to have (a) a materially
adverse effect on the business, operations, properties, assets or financial
condition, contingent liabilities or material agreements of the Borrower and the
Subsidiaries, taken as a whole, other than as customarily occurs as a result of
events leading up to and following the commencement of a proceeding under
Chapter 11 of the Bankruptcy Code and the commencement of the Cases, (b) the
material adverse change in the ability of the Borrower or the Subsidiaries
perform their respective material obligations under the Loan Documents, or (c) a
material impairment of the validity or enforceability of, or a material
impairment of the material rights, remedies or benefits available to the
Lenders, any Issuing Bank, the Administrative Agent or the Collateral Agent
under, any Loan Document.
“Maturity Date” means the earliest of (a) February 6, 2017, (b) the date on
which the Obligations have been accelerated in accordance with Section 7.01, (c)
45 days after the entry of the Interim Order if the Final Order has not been
entered prior to the expiration of such 45-day period (provided, that the time
period set forth in this clause (c) may be extended with the consent of the
Required Lenders), (d) the sale of all or substantially all of the assets of the
Borrower (or the Borrower and the Loan Parties) pursuant to Section 363 of the
Bankruptcy Code, and (e) the Consummation Date.

-16-
         


    

--------------------------------------------------------------------------------




“Maximum Rate” shall have the meaning assigned to such term in Section 10.09.
“Mine” means any excavation or opening into the earth now and hereafter made
from which Coal or other minerals are or can be extracted on or from any of the
Real Properties in which any Loan Party holds an ownership, leasehold or other
interest.
“Mining Laws” means any and all applicable federal, state, local and foreign
statutes, laws, regulations, guidance, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions or common law causes of action relating to mining
operations and activities, or oil, natural gas, minerals, and other hydrocarbons
and their constituents production operations and activities. Mining Laws shall
include but not be limited to, the Mineral Lands Leasing Act of 1920, the
Federal Coal Leasing Amendments Act, the Surface Mining Control and Reclamation
Act, all other land reclamation and use statutes and regulations relating to
Coal mining, the Federal Coal Mine Health and Safety Act, the Black Lung Act and
the Coal Act, the Mine Safety and Health Act and the Occupational Safety and
Health Act, each as amended, and their state and local counterparts or
equivalents.
“Mining Permits” means any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
applicable Mining Law or otherwise necessary to: (i) recover Coal from any Mine
being operated by the Borrower or any Restricted Subsidiary; or (ii) produce
minerals, oil, natural gas and other hydrocarbons and their constituents from
any well operated by the Borrower or any Restricted Subsidiary.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgaged Properties” shall mean all Real Property as and when subject to a
Mortgage.
“Mortgages” shall mean each of the fee and leasehold mortgages, deeds of trust,
assignments of leases and rents and other security documents delivered on or
after the Petition Date with respect to Real Property to be encumbered pursuant
to Section 5.10 of the First Out Facility, as each may be amended, supplemented
or otherwise modified from time to time.
“Net Cash Proceeds” shall mean:
(a)    100% of the cash proceeds of any Asset Disposition or Casualty and
Condemnation Award actually received by the Borrower (whether in a single or a
series of related transactions), or any of its Restricted Subsidiaries from any
Asset Disposition or Casualty and Condemnation Award after the Petition Date
including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise (other than those pursuant to Section 6.05(a), (b), (c),
(d), (e), (f), (i) or (m) of the First Out Facility), net of (i) attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations relating to the applicable asset, other customary expenses and
brokerage,

-17-
         


    

--------------------------------------------------------------------------------




consultant and other customary fees actually incurred in connection therewith;
and (ii) Taxes paid or payable as a result thereof; and
(b)    100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Restricted Subsidiary of any Indebtedness not expressly
permitted to be incurred or issued pursuant to Section 6.02 of the First Out
Facility net of all taxes and fees (including investment banking fees),
commission, costs and other expenses, in each case incurred in connection with
such issuance or sale.
For purposes of calculating the amount of Net Cash Proceeds, fees, commissions
and other costs and expenses payable to the Borrower or any Affiliate thereof
shall be disregarded.
“Non-Consenting Lender” has the meaning assigned to such term in Section
2.13(c).
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Obligations” shall mean all amounts owing to any of the Agents or any Lender or
Issuing Bank pursuant to the terms of this Agreement or any other Loan Document
(including interest accruing or monetary obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding, and
including any reimbursement or Participation Obligations).
“Orders” shall mean, collectively, the Interim Order, the Final Order and, to
the extent applicable, other orders of the Bankruptcy Court.
“Other Taxes” shall mean all present or future stamp, documentary, intangible,
recording, filing or similar Taxes or any other excise or property Taxes arising
from any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, from receipt or perfection of a
security interest under, or otherwise with respect to, the Loan Documents.
“Outstanding Amount” shall mean with respect to any L/C Exposures on any date,
the amount of such L/C Exposures on such date after giving effect to any changes
in the aggregate amount of the L/C Exposures as of such date.
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
“Participant” shall have the meaning assigned to such term in Section 10.04(c).
“Participant Register” shall have the meaning assigned to such term in
Section 10.04(c).

-18-
         


    

--------------------------------------------------------------------------------




“Participation Obligation” shall mean, as to each Lender, its absolute and
unconditional obligation to extend L/C Borrowings in accordance with its
Applicable Percentage to fund its participation interests in outstanding Letters
of Credit in respect of amounts drawn thereunder, if any, up to an aggregate
principal amount not to exceed the amount set forth under the caption
“Participation Obligation” opposite such Lender’s name on Schedule 1.01 hereto. 
The aggregate amount of the Participation Obligations as of the Second Out
Effective Date is $191,167,791.
“Payment in Full of First Out Obligations” shall have the meaning assigned to
such term in the Security and Intercreditor Agreement (as in effect from time to
time).
“Perfection Certificate” shall mean a perfection certificate in the form
approved by the Collateral Agent.
“Permitted Investments” shall mean:
(a)    United States dollars or any other currencies held from time to time in
the ordinary course of business;
(b)    securities issued by the United States government or any agency or
instrumentality of the United States government having maturities of not more
than two years from the date of acquisition;
(c)    certificates of deposit, time deposits, money market deposits and
eurodollar time deposits with maturities of two years or less from the date of
acquisition, bankers’ acceptances with maturities of two years or less and
overnight bank deposits, in each case with any lender party to the Existing
Credit Agreement or with any domestic commercial bank having capital and surplus
in excess of $500 million;
(d)    repurchase obligations for underlying securities of the types described
in clauses (b), (c) and (f) entered into with any financial institution meeting
the qualifications specified in clause (c) above;
(e)    commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P
and, in each case, maturing within two years after the date of acquisition;
(f)    securities issued or fully guaranteed by any state or commonwealth of the
United States, or by any political subdivision or taxing authority thereof, and
rated at least Baa3 by Moody’s or BBB- by S&P and, in each case, maturing within
two years after the date of acquisition;
(g)    mutual funds whose investment guidelines restrict 90% of such funds’
investments to those satisfying the provisions of clauses (a) through (f) above;
(h)    money market funds that (i) comply with the criteria set forth in Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least $500 million;

-19-
         


    

--------------------------------------------------------------------------------




(i)    time deposit accounts, certificates of deposit and money market deposits
in an aggregate face amount not in excess of ½ of 1% of the total assets of the
Borrower and its Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and
(j)    Indebtedness or preferred stock issued by Persons rated at least A-2 by
Moody’s or A by S&P.
“person” or “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
“Petition Date” shall have the meaning specified in the recitals hereof.
“Platform” shall have the meaning assigned to such term in Section 10.17(b).
“Professional Fees” shall have the meaning given to such term in the First Out
Facility (as in effect from time to time).
“Professional Persons” shall have the meaning given to such term in the First
Out Facility (as in effect from time to time).
“Real Property” shall mean, collectively, all right, title and interest of the
Borrower or any Restricted Subsidiary (including, without limitation, any
leasehold, mineral estate, or Coal, oil, natural gas or other hydrocarbon and
their constituents leasehold) in and to any and all parcels of real property
owned or operated by the Borrower or any Restricted Subsidiary, whether by
lease, license or other use agreement, together with, in each case, all
Improvements and appurtenant fixtures (including, without limitation, all
preparation plants or other Coal processing facilities and loadout and other
transportation facilities), easements and other property and rights incidental
to the ownership, lease or operation thereof.
“Real Property Lease” shall mean any lease, license, letting, concession,
occupancy agreement, sublease, farm-in, farm-out, joint operating agreement,
easement or right of way to which such Person is a party and is granted a
possessory interest in or a right to use or occupy all or any portion of the
Real Property (including, without limitation, the right to extract Coal,
minerals oil, natural gas and other hydrocarbons and their constituents from any
portion of Real Property not owned in fee by such Person) and every amendment or
modification thereof, including with respect to the Loan Parties, without
limitation, the leases with respect to Real Property and any contractual
obligation with respect to any of the foregoing.
“Reclamation Laws” shall mean all laws relating to mining reclamation or
reclamation liabilities including the Surface Mining Control and Reclamation Act
of 1977, as amended, and its state and local counterparts or equivalents,
including those applicable in Illinois, Kentucky, Pennsylvania, Utah, West
Virginia and Wyoming state laws.
“Register” shall have the meaning assigned to such term in Section 10.04(iv).

-20-
         


    

--------------------------------------------------------------------------------




“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees and agents
of such person and such person’s Affiliates.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
depositing in, into or onto the Environment.
“Reorganization Plan” shall mean a plan of reorganization in any or all of the
Cases of the Debtors.
“Required Initial Lenders” shall mean the Initial Lenders that would otherwise
constitute the Required Lenders had the Second Out Effective Date occurred at
such time.
“Required Lenders” shall mean, at any time, Lenders having more than 50% of the
Total Outstandings. Any Defaulting Lender shall be disregarded in determining
Required Lenders.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
“Restricted Subsidiary” shall mean any Subsidiary.
“S&P” shall mean Standard & Poor’s Ratings Group, Inc.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Second Out Effective Date” shall mean the first date on which all of the
conditions precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01 or Section 10.08 (as applicable).
“Secured Obligations” shall mean the “Obligations” as defined in the Security
and Intercreditor Agreement.
“Secured Parties” shall mean the “Secured Parties” as defined in the Security
and Intercreditor Agreement.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Security and Intercreditor Agreement” shall mean that certain
Debtor-in-Possession Pledge and Security and Intercreditor Agreement dated as
August 6, 2015 among, inter alios, the Loan Parties and Citibank, N.A. (in its
capacities specified therein).
“Security Documents” shall mean the Security and Intercreditor Agreement, the
Mortgages (if any), the Orders and each of the other instruments and documents
executed and

-21-
         


    

--------------------------------------------------------------------------------




delivered pursuant to any of the foregoing, pursuant to Section 5.10 of the
First Out Facility or which otherwise pledge, grant or purport to pledge or
grant a security interest or lien on any property as Collateral for the Secured
Obligations. The Security Documents shall supplement, and shall not limit, the
grant of Collateral pursuant to the Orders.
“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which L/C Borrowings in such currency are made to which banks in
such jurisdiction are subject for any category of deposits or liabilities
customarily used to fund loans in such currency or by reference to which
interest rates applicable to L/C Borrowings in such currency are determined.
“Subject Defaults” shall have the meaning assigned to such term in Section
7.01(k).
“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held by the parent or one or
more subsidiaries of the parent, or (b) whose accounts are consolidated with the
accounts of the parent or one or more subsidiaries of the parent in such
parent’s or subsidiary’s SEC filings. Unless the context otherwise requires,
Subsidiary shall mean a Subsidiary of the Borrower.
“Subsidiary Guarantor” shall mean any Wholly Owned Domestic Subsidiary of the
Borrower that is a Restricted Subsidiary that is party hereto as a “Subsidiary
Guarantor” as of the Second Out Effective Date and each other Wholly Owned
Domestic Subsidiary of the Borrower that is a Restricted Subsidiary that
executes a joinder to this Agreement to become a “Subsidiary Guarantor”
hereunder and a joinder to the Security and Intercreditor Agreement to become a
“Grantor” thereunder. For the avoidance of doubt, Gray Hawk shall not be a
Subsidiary Guarantor hereunder, but only for so long as Gray Hawk does not
engage in any material business or operations, other than the business conducted
by it on the Petition Date, and does not serve as a “Subsidiary Guarantor” under
the First Out Facility.
“Superpriority Claim” shall mean a claim against any Debtor in any of the Cases
which is an administrative expenses claim having priority over any or all
administrative expenses of the kind specified in Section 503(b) of the
Bankruptcy Code.
“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or

-22-
         


    

--------------------------------------------------------------------------------




former directors, officers, employees or consultants of the Borrower or any of
its Restricted Subsidiaries shall be a Swap Agreement.
“Taxes” shall mean any and all present or future taxes, levies, imposts,
assessments, duties (including stamp duties), deductions, charges (including ad
valorem charges) or withholdings imposed by any Governmental Authority and any
and all interest, additions to tax and penalties related thereto.
“Total Outstandings” shall mean the aggregate Outstanding Amount of all L/C
Exposures.
“Transactions” shall mean the execution and delivery of this Agreement and the
transactions contemplated thereby and the payment of fees and expenses related
thereto.
“Type” when used in respect of any L/C Borrowing, shall refer to the Rate by
reference to which interest on such L/C Borrowing is determined. For purposes
hereof, the term “Rate” shall include the Adjusted LIBO Rate and the Alternate
Base Rate.
“UCC” shall mean (i) the Uniform Commercial Code as in effect in the applicable
state of jurisdiction and (ii) certificate of title or other similar statutes
relating to “rolling stock” or barges as in effect in the applicable
jurisdiction.
“United States Tax Compliance Certificate” has the meaning assigned to such term
in Section 2.11(e).
“U.S. Lender” shall mean any Lender or Issuing Bank that is a United States
person within the meaning of Section 7701(a)(30) of the Code.
“U.S. Patriot Act” has the meaning assigned to such term in Section 3.08(a) of
the First Out Facility.
“Wholly Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary that is a Wholly Owned Subsidiary and whose shares are not held,
directly or indirectly, by any Foreign Subsidiary.
“Wholly Owned Subsidiary” of any person shall mean a Subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.
SECTION 1.02    Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The words “assets” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
All references

-23-
         


    

--------------------------------------------------------------------------------




herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Any reference to any law or
regulation herein shall refer to such law or regulation as amended, modified or
supplemented from time to time. Except as otherwise expressly provided herein,
any reference in this Agreement to any Loan Document shall mean such document as
amended, restated, supplemented or otherwise modified from time to time. Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Second Out Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
SECTION 1.03    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the maximum
amount available to be drawn of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any related document, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
ARTICLE II

THE LETTERS OF CREDIT
SECTION 2.01    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein (including,
for the avoidance of doubt, Section 2.01(c)) and in the Orders, each Issuing
Bank agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.01, (i) prior to the Letter of Credit Expiration Date, and in each
case with respect to any extension, renewal, or replacement that would expire
later than the Letter of Credit Expiration Date so long as any required Cash
Collateral pursuant to Section 2.01(c) has been provided in accordance with
Section 2.01(c), (A) with respect to each Existing Letter of Credit that
provides for the automatic extension of the expiry of such Existing Letter of
Credit, (I) the applicable Issuing Bank of such Existing Letter of Credit shall
(x) not deliver a notice of non-renewal or take any actions to prevent the
automatic extension of the expiry of such Existing Letter of Credit, (y) take
all actions, if any, necessary pursuant to the terms of the Existing Letter of
Credit and requested by the Borrower to allow for the automatic extension of the
expiry of such Existing Letter of Credit and (z) allow the expiry of such
Existing Letter of Credit to automatically extend for additional periods in
accordance with its terms or (II) if requested by the Borrower in accordance
with the terms hereof, the applicable Issuing Bank of such Existing Letter of
Credit shall renew or replace

-24-
         


    

--------------------------------------------------------------------------------




such Existing Letter of Credit as contemplated by the following clause (B), and
(B) with respect to each Existing Letter of Credit that does not provide for the
automatic extension of the expiry of such Existing Letter of Credit and is
scheduled to expire prior to the Letter of Credit Expiration Date (or with
respect to any other Existing Letter of Credit described in clause (A)), the
applicable Issuing Bank of such Existing Letter of Credit shall, if requested by
the Borrower in accordance with the terms hereof, renew such Existing Letter of
Credit prior to the expiry thereof by amending it to extend the expiry thereof
or, simultaneously with the expiration thereof, replacing it with a new letter
of credit on the same terms (other than expiry; provided that such replacement
Letter of Credit may, if requested by the Borrower, have a lesser undrawn face
amount that the replaced Letter of Credit and provided further that, as to any
expiry that would occur after the Letter of Credit Expiration Date, such Letter
of Credit is Cash Collateralized in the manner described above in this clause
(i)) as such Existing Letter of Credit; provided that for purposes hereof any
such replacement shall be treated as if it were a renewal, and (ii) to honor
conforming drawings under the Existing Letters of Credit. For the avoidance of
doubt, following the Letter of Credit Expiration Date, the Issuing Banks shall
not be authorized to extend (or to permit the extension of), renew or replace
any Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Applicant Party to or
entered into by the Applicant Party with an Issuing Bank relating to any Letter
of Credit, the terms and conditions of this Agreement shall control.
Notwithstanding any provision hereof, no Letter of Credit shall be amended,
extended, renewed or replaced if, as a result thereof, (i) the L/C Exposure
would exceed the aggregate amount of the Participation Obligations or (ii) any
Lender’s Applicable Percentage of outstanding amount of all L/C Exposures would
exceed such Lender’s Participation Obligations.  Other than with respect to the
Existing Letters of Credit, no additional letters of credit may be issued
hereunder. Any Existing Letter of Credit that expires or that is drawn upon
(whether or not reimbursed) shall not be reissued.  All Existing Letters of
Credit shall be deemed to have been issued pursuant hereto, and from and after
the Second Out Effective Date, shall be subject to and governed by the terms and
conditions hereof.
(b)    Notice of Renewal or Extension; Certain Conditions. To request the
renewal (other than an automatic renewal in accordance with paragraph (c) of
this Section) or extension of an outstanding Letter of Credit, the Applicant
Party shall hand deliver or telecopy (or transmit by electronic communication,
if arrangements for doing so have been approved by the applicable Issuing Bank)
to the applicable Issuing Bank and the Administrative Agent (ten (10) days
(unless the applicable Issuing Bank agrees to a shorter period) in advance of
the requested date of renewal or extension) a notice of renewal or extension
identifying the Letter of Credit to be renewed or extended, and specifying the
date of renewal or extension (which shall be a Business Day), the date on which
such Letter of Credit is to expire (which shall comply with paragraph (c) of
this Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to renew or
extend such Letter of Credit. A Letter of Credit shall be renewed or extended
only if (and upon renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
renewal or extension, the L/C Exposure shall not exceed the Participation
Obligations.

-25-
         


    

--------------------------------------------------------------------------------




(c)    Expiration Date. Each Letter of Credit amended, extended or renewed
hereunder (and any replacement Letter of Credit issued hereunder) shall expire
at or prior to the close of business on the earlier of (i) the date one year
after the expiry date of the Letter of Credit with respect to which such
amendment, renewal, extension or replacement is issued and (ii) the Letter of
Credit Expiration Date; provided that any Letter of Credit with a one-year tenor
may provide for the automatic renewal thereof for additional one-year periods
(which shall not extend beyond the Letter of Credit Expiration Date except to
the extent permitted by the following sentence).  Notwithstanding the foregoing,
the expiration date of any Letter of Credit (via extension, renewal or
replacement thereof) may be a date later than the Letter of Credit Expiration
Date (but in no event later than the date that is one year following the Letter
of Credit Expiration Date) so long as, at the time of effectiveness of such
extension, renewal or replacement (which time of effectiveness, in the case of
any Letter of Credit that is proposed to be renewed or extended pursuant to a
provision therein providing for the automatic renewal thereof, shall be deemed
to be the Business Day preceding the latest date on which a notice of
non-renewal must be delivered by the applicable Issuing Bank to the beneficiary
thereof), the Borrower shall have Cash Collateralized (in an amount representing
100% of such L/C Exposure) such Letter of Credit in accordance with Section
2.01(l). The Administrative Agent and each Issuing Bank agree that, at the
request of the Borrower and so long as no Event of Default shall have occurred
and be continuing, any Cash Collateral provided by the Borrower with respect to
any Letter of Credit as a result of the operation of this Section 2.01(c) shall
be returned to the Borrower if such Letter of Credit is (x) amended in a manner
so as to the cause the expiration date thereof to be on or prior to the Letter
of Credit Expiration Date or (y) replaced with a Letter of Credit having an
expiration date that is prior to the Letter of Credit Expiration Date, in each
case in accordance with the terms of this Agreement.
(d)    Participations. Automatically upon the Second Out Effective Date, each
Issuing Bank hereby grants to each Lender, and each such Lender hereby acquires
from each Issuing Bank, a participation in each Letter of Credit issued by such
Issuing Bank, in an amount equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. To the
extent a Lender had any such participation in any such Letter of Credit pursuant
to the Existing Credit Agreement, such participations are hereby ratified in all
respects, provided that all such participations under the Existing Credit
Agreement shall be automatically terminated upon the Second Out Effective Date
to the extent such participations have been continued or granted hereunder. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally affirms and renews (but pursuant to the terms of this
Agreement and not the Existing Credit Agreement) its agreement to pay to the
Administrative Agent in Dollars, for the account of the applicable Issuing Bank,
such Lender’s Applicable Percentage of each L/C Disbursement made by such
Issuing Bank in Dollars not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section (including as a result of the
operation of the proviso at the end of Section 2.01(e)), or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any renewal
or extension of any Letter of Credit (to the extent permitted hereunder) or the
occurrence and continuance of a Default or reduction or

-26-
         


    

--------------------------------------------------------------------------------




terminations of the Participation Obligations, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. The
aggregate amount of participations in Letters of Credit held by Lenders shall be
shared ratably by all Lenders in proportion to their respective Participation
Obligations.
(e)    Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower and the Applicant
Party (if other than the Borrower) shall be jointly and severally liable for
reimbursing such L/C Disbursement by paying to the Administrative Agent an
amount equal to such L/C Disbursement in Dollars, not later than 5:00 p.m.,
Local Time, on the Business Day immediately following the date the Borrower
receives notice under paragraph (f) of this Section of such L/C Disbursement;
provided, however, that no such reimbursement payment shall be made by the
Borrower or the Applicant Party (if other than the Borrower) prior to the
Payment in Full of First Out Obligations (and for the avoidance of doubt, such
unreimbursed amount shall be replaced with an L/C Borrowing hereunder in
accordance with Sections 2.01(f) and 2.02).
(f)    L/C Borrowings. If, in the case of any L/C Disbursement, the Borrower or
the Applicant Party (if other than the Borrower) fails to reimburse any such L/C
Disbursement (including as a result of the operation of the proviso contained at
the end of Section 2.01(e)), then the Administrative Agent shall promptly notify
the applicable Issuing Bank and each other applicable Lender of the applicable
L/C Disbursement, the payment then due from the Borrower or the Applicant Party
(if other than the Borrower) and, in the case of a Lender, such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice (but
not later than 12:00 noon on the Business Day following receipt of such notice
(the “L/C Borrowing Deadline”)), each applicable Lender shall pay to the
Administrative Agent in Dollars its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.02 with
respect to the L/C Borrowing extended by such Lender (and Section 2.02 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank in
Dollars the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph on account of their Participation Obligations, then
to such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph on account of its Participation
Obligations with respect to any L/C Disbursement shall not relieve the Borrower
of its obligation to reimburse such L/C Disbursement following the Payment in
Full of First Out Obligations.
(g)    [Reserved].
(h)    Obligations Absolute. The joint and several obligation of the Borrower
and the Applicant Party (if other than the Borrower) to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any

-27-
         


    

--------------------------------------------------------------------------------




Letter of Credit or any term or provision therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the applicable Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s or any Applicant Party’s
obligations hereunder; provided, that, in each case, payment by the Issuing Bank
shall not have constituted gross negligence or willful misconduct. Neither the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
the applicable Issuing Bank from liability to the extent of any direct damages
(as opposed to consequential or punitive damages, claims in respect of which are
hereby waived to the extent permitted by applicable law) suffered by the
Borrower or the Applicant Party that are determined by a court having
jurisdiction to have been caused by (i) such Issuing Bank’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof or (ii) such Issuing Bank’s
refusal to extend or renew a Letter of Credit in accordance with the terms of
this Agreement. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank,
such Issuing Bank shall be deemed to have exercised care in each such
determination and each refusal to issue a Letter of Credit. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(i)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent, the Borrower and the Applicant Party (if other
than the Borrower) by telephone (confirmed by telecopy) of such demand for
payment and whether such Issuing Bank has made or will make a L/C Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and, if applicable, the Lenders with respect to any such L/C Disbursement.
(j)    Interim Interest. If an Issuing Bank shall make any L/C Disbursement,
then, unless the Borrower or the Applicant Party shall reimburse such L/C
Disbursement in full

-28-
         


    

--------------------------------------------------------------------------------




on the date such L/C Disbursement is made (and until reimbursed pursuant to an
L/C Borrowing pursuant to Section 2.01(f)), the unpaid amount thereof shall bear
interest, for each day from and including the date such L/C Disbursement is made
to but excluding the date that the Borrower or the Applicant Party reimburses
such L/C Disbursement or until reimbursed pursuant to an L/C Borrowing pursuant
to Section 2.01(f), at the rate per annum then applicable to ABR L/C Borrowing;
provided that, if such L/C Disbursement is not reimbursed by the Borrower or the
Applicant Party when due pursuant to paragraph (e) of this Section (other than
as a result of the proviso contained at the end of Section 2.01(e)), then
Section 2.07(c) shall apply; provided, further, that any L/C Disbursement that
is reimbursed after the date such L/C Disbursement is required to be reimbursed
under paragraph (e) of this Section, (A) shall be payable in Dollars and (B)
shall bear interest at the rate per annum then applicable to ABR L/C Borrowing.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank.
(k)    Replacement or Resignation of an Issuing Bank. An Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. An Issuing Bank
may resign as Issuing Bank hereunder at any time following to the Maturity Date
upon at least 30 days’ prior notice to the Lenders, the Administrative Agent and
the Borrower. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement or resignation
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced or retiring Issuing Bank pursuant to Section 2.12. From
and after the effective date of any such replacement or resignation, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement or
resignation of an Issuing Bank hereunder, the replaced or retired Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of such Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement.
(l)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the third Business Day following the date on which the Borrower
receives notice of such Event of Default from the Administrative Agent (or, if
the maturity of the L/C Borrowings has been accelerated, Lenders with L/C
Exposure representing greater than 50% of the total L/C Exposure) demanding the
deposit of Cash Collateral pursuant to this paragraph, the Borrower shall Cash
Collateralize all applicable L/C Exposures of the type described in clause (i)
or (ii) of the definition thereof as of such date plus any accrued and unpaid
interest thereon (in an amount equal to 100% of such L/C Exposures and
interest); provided that no such Cash Collateralization solely as a result of
such Event of Default or acceleration shall be required prior to the Payment in
Full of First Out Obligations. Each such deposit of Cash Collateral during the
continuance of an Event of Default or pursuant to Section 2.01(c) shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and

-29-
         


    

--------------------------------------------------------------------------------




sole discretion of (i) for so long as an Event of Default shall be continuing,
the Administrative Agent and (ii) at any other time, the Borrower, in each case,
in Permitted Investments and at the risk and expense of the Borrower, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse each Issuing Bank for L/C
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the L/C Exposure at such time or, if the
maturity of the L/C Borrowings have been accelerated (but subject to the consent
of Lenders with L/C Exposure representing greater than 50% of the total L/C
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of Cash Collateral
hereunder solely as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.
(m)    [reserved.]
(n)    Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.01(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to renew or extend any Letter of Credit, the date of such renewal
or extension, and the aggregate face amount of the Letters of Credit to be
renewed or extended by it and outstanding after giving effect to such renewal or
extension occurred (and whether the amount thereof changed), and the Issuing
Bank shall be permitted to renew or extend such Letter of Credit if the
Administrative Agent shall not have advised the Issuing Bank that such renewal
or extension could not be in conformity with the requirements of this Agreement,
(B) on each Business Day on which such Issuing Bank makes any L/C Disbursement,
the date of such L/C Disbursement and the amount of such L/C Disbursement and
(C) on any other Business Day, such other information as the Administrative
Agent shall reasonably request, including but not limited to prompt verification
of such information as may be requested by the Administrative Agent.
SECTION 2.02    Funding of L/C Borrowings.
(a)    Each Lender shall make each L/C Borrowing to be extended by it hereunder
prior to the L/C Borrowing Deadline by wire transfer of immediately available
funds to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders.  The Administrative Agent will make
such L/C Borrowing available to the Borrower by promptly crediting the amounts
so received, in like funds to the applicable Issuing Bank as contemplated by
Section 2.01(f).  Upon the extension of any L/C Borrowing by a Lender, such
Lender’s Participation Obligations shall be automatically reduced in an equal
amount.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any L/C Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such L/C Borrowing,
the Administrative Agent may

-30-
         


    

--------------------------------------------------------------------------------




assume that such Lender has made such share available on such date in accordance
with paragraph (a) of this Section and may, in reliance upon such assumption,
make available to the applicable Issuing Bank a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable L/C
Borrowing available to the Administrative Agent, then the applicable Lender
(and, following the Payment in Full of First Out Obligations, the Borrower)
severally agree to pay to the Administrative Agent forthwith on demand (without
duplication) such corresponding amount with interest thereon, for each day from
and including the date such amount is made available, and each of the Borrower
(if applicable) and the applicable Lender agrees to pay to the applicable
Issuing Bank to, but excluding the date of payment to the Administrative Agent,
at (i) in the case of such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR L/C Borrowing. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s L/C Borrowings included in such.
SECTION 2.03    Interest Elections.
(a)    All L/C Borrowings shall initially be ABR L/C Borrowings. Thereafter, the
Borrower may elect to convert L/C Borrowings to a different Type, or to continue
L/C Borrowings and, in the case of a Eurocurrency L/C Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected L/C
Borrowings, in which case each such portion shall be allocated ratably among the
Lenders holding such L/C Borrowing and each such L/C Borrowing shall be
considered a separate L/C Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone (a) in the case of a
Eurocurrency L/C Borrowing, not later than 12:00 p.m., Local Time, three (3)
Business Days before the date of the proposed effectiveness of such Eurocurrency
L/C Borrowing or (b) in the case of an ABR L/C Borrowing, not later than 12:00
noon, Local Time, one (1) Business Day before the date of the proposed
effectiveness of such ABR L/C Borrowing. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information:
(i)    the L/C Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting L/C Borrowing (in which
case the information to be specified pursuant to clauses (iii) and (iv) below
shall be specified for each resulting L/C Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

-31-
         


    

--------------------------------------------------------------------------------




(iii)    whether the resulting L/C Borrowing is to be an ABR L/C Borrowing or a
Eurocurrency L/C Borrowing; and
(iv)    if the resulting L/C Borrowing is a Eurocurrency L/C Borrowing, the
Interest Period to be applicable thereto after giving effect to such election.
If any such Interest Election Request requests a Eurocurrency L/C Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting L/C Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency L/C Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such L/C Borrowing is repaid as provided
herein, at the end of such Interest Period such L/C Borrowing shall be converted
to an ABR L/C Borrowing. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the written request (including a request through electronic means) of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding L/C Borrowing may be converted to or continued
as a Eurocurrency L/C Borrowing and (ii) unless repaid, each Eurocurrency L/C
Borrowing shall be converted to an ABR L/C Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.04    Repayment of L/C Borrowings.
(a)    The Borrower hereby unconditionally promises (i) to pay on the Maturity
Date (A) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each L/C Borrowing, together with accrued interest
thereon, and (B) to the Administrative Agent, all other obligations outstanding
hereunder other than contingent obligations, indemnitees or expenses related
thereto not then payable or in existence, and (ii) to Cash Collateralize all
outstanding Letters of Credit in accordance with Section 2.01(l).
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each L/C Borrowing extended by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each L/C Borrowing made hereunder and the Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) any amount received by such Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

-32-
         


    

--------------------------------------------------------------------------------




(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the L/C
Borrowings in accordance with the terms of this Agreement.
SECTION 2.05    Optional and Mandatory Prepayment of L/C Borrowings.
(a)    Subject to the Security and Intercreditor Agreement, the Borrower shall
have the right at any time and from time to time to prepay any L/C Borrowing in
whole or in part, without premium or penalty (but subject to Section 2.10) in an
aggregate principal amount of $1,000,000 or a whole or multiple of $500,000 in
excess thereof, or, if less, the amount outstanding; provided, that it is
understood and agreed that, prior to the Payment in Full of First Out
Obligations, such payments shall be permitted to be made only to the extent
constituting Permitted Second Out Payments (as defined in the Security and
Intercreditor Agreement). Prior to any repayment of any L/C Borrowing hereunder,
the Borrower shall select the L/C Borrowing or L/C Borrowings hereunder to be
repaid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 2:00 p.m., Local Time, (i) in the
case of an ABR L/C Borrowing, one (1) Business Day before the scheduled date of
such repayment and (ii) in the case of a Eurocurrency L/C Borrowing, three (3)
Business Days before the scheduled date of such repayment. Each repayment of a
L/C Borrowing shall be applied to the L/C Borrowing such that each Lender
receives its ratable share of such repayment (based upon the respective L/C
Exposures at the time of such repayment). Repayments of L/C Borrowings shall be
accompanied by accrued interest on the amount repaid. For the avoidance of
doubt, any L/C Borrowing repaid may not be reborrowed.
(b)    [reserved].
(c)    Subject to the Security and Intercreditor Agreement, within (3) Business
Days of receipt by the Borrower or any of its Restricted Subsidiaries of the Net
Cash Proceeds in excess of $30,000,000 for all such Net Cash Proceeds on an
aggregate basis for the term of this Agreement (including the Fair Market Value
of noncash proceeds) of any Asset Dispositions or Casualty and Condemnation
Awards (other than any Asset Disposition permitted pursuant to Section 6.05(a),
(b), (c), (d), (e), (f), (i) or (m) of the First Out Facility, as in effect at
such time) in respect of the sale or other disposition of any Collateral, the
Borrower shall apply an amount equal to 100% of such Net Cash Proceeds to the
Obligations; provided, that no such payments shall be made prior to Payment in
Full of First Out Obligations.
(d)    Subject to the Security and Intercreditor Agreement, if the
Administrative Agent notifies the Borrower at any time that the Total
Outstandings at such time exceed the Participation Obligations then in effect,
then, within one (1) Business Day after receipt of such notice, the Borrower
shall prepay L/C Borrowings and Cash Collateralize the L/C Exposures of the type
described in clauses (i) and (ii) of the definition thereof in an aggregate
amount sufficient to reduce such outstanding amount as of such date of payment
to an amount not to exceed 100% of the Participation Obligations then in effect;
provided, that no such payments shall be made prior to Payment in Full of First
Out Obligations.

-33-
         


    

--------------------------------------------------------------------------------




(e)    Prepayment of the Facility made pursuant to this Section 2.05, first,
shall be applied ratably to the L/C Borrowings and, second, shall be used to
Cash Collateralize the remaining L/C Exposures; and the amount remaining, if
any, after the prepayment in full of all L/C Borrowings outstanding at such time
and the Cash Collateralization of the remaining L/C Exposures in full may be
retained by the Borrower for use in the ordinary course of its business. Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held in the Cash Collateral Account shall be applied (without any further action
by or notice to or from the Borrower or any other Loan Party) to reimburse the
applicable Issuing Bank or the Lenders, as applicable.
SECTION 2.06    Fees.
(a)    [Reserved].
(b)    The Borrower from time to time agrees to pay (i) to each Lender (other
than any Defaulting Lender), through the Administrative Agent, ten (10) Business
Days after the last day of March, June, September and December of each year and
on the date on which the Participation Obligations of all the Lenders shall be
terminated as provided herein, a fee (a “L/C Participation Fee”) on such
Lender’s Applicable Percentage of the daily aggregate L/C Exposure (excluding
the portion thereof attributable to L/C Borrowings and unreimbursed L/C
Disbursements), during the preceding quarter (or shorter period commencing with
the Second Out Effective Date and ending with the later of the Maturity Date or
the date on which the Participation Obligations shall be terminated) at the rate
per annum equal to 4.00% and (ii) to each Issuing Bank, for its own account,
(x) ten (10) Business Days after the last day of March, June, September and
December of each year and on the date on which the Participation Obligations of
all the Lenders shall be terminated as provided herein, a fronting fee in
respect of each Letter of Credit issued by such Issuing Bank for the period from
and including the date of effectiveness of this Agreement and including the
termination of such Letter of Credit, computed at a rate equal to 0.125% of the
daily average stated amount of such Letter of Credit), plus (y) in connection
with the amendment or transfer of any such Letter of Credit or any L/C
Disbursement thereunder, such Issuing Bank’s customary documentary and
processing charges (collectively, “Issuing Bank Fees”). All L/C Participation
Fees and Issuing Bank Fees that are payable on a per annum basis shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.
(c)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.
For the avoidance of doubt, without limitation of any fees provided for
hereunder or in any other Loan Document, following the occurrence of the Second
Out Effective Date, no fees provided for under the Existing Credit Agreement
with regard to Existing Letters of Credit shall continue to accrue in favor of
any Issuing Bank or Lender party hereto or any other Person party to the
Existing Credit Agreement.

-34-
         


    

--------------------------------------------------------------------------------




SECTION 2.07    Interest.
(a)    Each ABR L/C Borrowing shall bear interest at the Alternate Base Rate
plus the Applicable Margin.
(b)    Each Eurocurrency L/C Borrowing shall bear interest at the Adjusted LIBO
Rate for the Interest Period in effect for such L/C Borrowing plus the
Applicable Margin.
(c)    Notwithstanding the foregoing, if any principal of or interest on any L/C
Borrowing or any Fees or other amount payable by the Borrower hereunder is not
paid when due (other than solely any reimbursement payment not made as a result
of the proviso contained at the end of Section 2.01(e)), whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any L/C Borrowing, 2% plus the rate otherwise
applicable to such L/C Borrowing as provided in the preceding paragraphs of this
Section or (ii) in the case of any other overdue amount, 2% plus the rate
applicable to ABR L/C Borrowing as provided in paragraph (a) of this Section;
provided that, should the occurrence of any particular Event of Default be
subsequently waived, the rate established by this paragraph (c) shall apply only
to that period prior to such waiver.
(d)    Accrued interest on each L/C Borrowing shall be payable by the Borrower
in arrears (i) on each Interest Payment Date for such L/C Borrowing and upon
termination of the Participation Obligations; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any L/C Borrowing, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency L/C Borrowing prior to the end of the current Interest Period
therefor, accrued interest on such L/C Borrowing shall be payable on the
effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Base Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.08    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency L/C Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately

-35-
         


    

--------------------------------------------------------------------------------




and fairly reflect the cost to such Lenders of maintaining their L/C Borrowings
included in such L/C Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any L/C Borrowing to, or continuation of
any Borrowing as, a Eurocurrency L/C Borrowing shall be ineffective and such L/C
Borrowing shall be converted to or continued as on the last day of the Interest
Period applicable thereto an ABR L/C Borrowing.
SECTION 2.09    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
capital or liquidity requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender or Issuing Bank;
(ii)    subject any Lender or Issuing Bank to any Tax of any kind whatsoever
with respect to any Loan Document, or any L/C Borrowings extended or to be
extended by such Lender, or any participation in any Letter of Credit, or the
issuance by the Issuing Bank of any Letter of Credit, or the performance by such
Lender or the Issuing Bank of its obligations under any Loan Document, or change
the basis of Tax applicable to payments to any Lender or the Issuing Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
2.11 and any tax on net income or profits or overall gross receipts, including
but not limited to any Excluded Tax payable by such Lender or the Issuing Bank);
or
(iii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency L/C
Borrowing made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency L/C
Borrowing (or of maintaining its obligation to make any such Eurocurrency L/C
Borrowing) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or Issuing Bank, as applicable, for such
additional costs incurred or reduction suffered.
(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the L/C Borrowings

-36-
         


    

--------------------------------------------------------------------------------




extended by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower (in the case of a L/C Borrowing)
or the Borrower (in the case of a Letter of Credit) shall pay to such Lender or
such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
(d)    Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.09, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
(e)    Notwithstanding any other provision of this Section, no Lender shall
demand compensation for any increased cost or reduction pursuant to this Section
if it shall not at the time be the general policy and practice of such Lender to
demand such compensation in similar circumstances under comparable provisions of
other credit agreements.
SECTION 2.10    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency L/C Borrowing other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency L/C Borrowing other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency L/C Borrowing on the date specified
in any notice delivered pursuant hereto or (d) the assignment of any
Eurocurrency L/C Borrowing other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.13, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency L/C Borrowing, such loss, cost or expense to any Lender shall be
deemed to be the

-37-
         


    

--------------------------------------------------------------------------------




amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Eurocurrency
L/C Borrowing had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Eurocurrency L/C Borrowing, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue a Eurocurrency L/C
Borrowing, for the period that would have been the Interest Period for such
Eurocurrency L/C Borrowing), over (ii) the amount of interest which would accrue
on such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
Dollars of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
SECTION 2.11    Taxes.
(a)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes; provided that, if a Loan Party, the Administrative Agent or
another applicable withholding agent shall be required to deduct any Tax from
any such payment, then (i) if such Tax is an Indemnified Tax or Other Tax, the
sum payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions have been made (including deductions applicable to
additional sums payable under this Section 2.11) any Agent, Lender or Issuing
Bank, as applicable, receives an amount equal to the sum it would have received
had no such deductions for Indemnified Taxes and Other Taxes been made, (ii) the
applicable withholding agent shall make such deductions and (iii) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
(b)    In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    Each Loan Party shall, jointly and severally, indemnify the Agents, each
Lender and each Issuing Bank, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes payable by such Agent,
Lender or Issuing Bank, as applicable, on or with respect to any payment by or
on account of any obligation of any Loan Party under any Loan Document and any
Other Taxes (including any Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.11) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to a Loan Party by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf, on behalf of another
Agent or on behalf of a Lender or an Issuing Bank, shall be conclusive absent
manifest error. If a Loan Party determines in good faith that a reasonable basis
exists for contesting any Indemnified Taxes or Other Taxes for which
indemnification payments have been made under this Section 2.11(c), the
Administrative Agent, Issuing Bank or Lender (as applicable) shall use

-38-
         


    

--------------------------------------------------------------------------------




reasonable efforts to cooperate with the Loan Party in challenging such
Indemnified Taxes or Other Taxes, at the Loan Party’s expense, if so requested
by the Loan Party in writing; provided that nothing in this Section 2.11(c)
shall obligate the Administrative Agent, Issuing Bank or any Lender to take any
action, in its reasonable judgment, would be materially disadvantageous to such
Person.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority, such Loan Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    Each Lender shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent (or other applicable withholding agent),
provide the applicable withholding agent with any documentation prescribed by
applicable law or reasonably requested by the applicable withholding agent
certifying as to any entitlement of such Lender to an exemption from, or
reduction in, withholding Taxes with respect to any payments to be made to such
Lender under any Loan Document. Each such Lender shall, whenever a lapse in time
or change in circumstances renders such documentation (including any specific
documentation required below in this Section 2.11(e)) obsolete, expired or
inaccurate in any material respect, deliver promptly to the applicable
withholding agent updated or other appropriate documentation (including any new
documentation reasonably requested by such applicable withholding agent
certifying as to any entitlement of such Lender to an exemption from, or
reduction in, withholding Taxes with respect to any payments to be made to such
Lender under any Loan Document) or promptly notify the applicable withholding
agent in writing of its legal ineligibility to do so. Notwithstanding anything
to the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
clauses (i), (ii) and (iii) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
Without limiting the foregoing:
(i)    Each U.S. Lender shall deliver to the Borrower and the Administrative
Agent (or other applicable withholding agent) on or before the date on which it
becomes a party to this Agreement two properly completed and duly signed copies
of Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding.
(ii)    Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (or other applicable withholding agent) on or before the date on which it
becomes a party to this Agreement (and from time to time thereafter upon the
request of the applicable withholding agent) whichever of the following is
applicable:

-39-
         


    

--------------------------------------------------------------------------------




(A)    two properly completed and duly signed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility for the
benefits of an income tax treaty to which the United States is a party, and such
other documentation as required under the Code,
(B)    two properly completed and duly signed copies of Internal Revenue Service
Form W-8ECI (or any successor forms),
(C)    in the case of a Foreign Lender that is not a bank described in Section
881(c)(3)(A) of the Code and that is entitled to claim the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (A) two properly completed and duly signed certificates substantially in
the form of Exhibit F-1, Exhibit F-2, Exhibit F-3 or Exhibit F-4 (any such
certificate, a “United States Tax Compliance Certificate”) and (B) two properly
completed and duly signed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor forms) certifying such Foreign Lender’s non-U.S.
status,
(D)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), Internal
Revenue Service Form W-8IMY (or any successor forms) of the Foreign Lender,
accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, United States Tax Compliance
Certificate, Form W-9, Form W-8IMY or any other required information (or any
successor forms) from each direct or indirect beneficial owner that would be
required under this Section 2.11(e) if such beneficial owner were a Lender, as
applicable (provided that, if the Foreign Lender is a partnership (and not a
participating Lender) and one or more of its direct or indirect partners are
claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Foreign Lender on behalf of such direct or
indirect partners), and/or
(E)    two properly completed and duly signed copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, United States federal withholding tax on any payments to such Lender under
the Loan Documents.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable requirements of those Code Sections (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent (or other
applicable withholding agent) at the time or times prescribed by applicable law
and at such time or times reasonably requested by the applicable withholding
agent such documentation prescribed

-40-
         


    

--------------------------------------------------------------------------------




by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the applicable
withholding agent as may be necessary (as determined by the applicable
withholding agent) (A) for the applicable withholding agent to comply with its
obligations under FATCA and (B) to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA and, if necessary, to
determine the amount to deduct and withhold from such payment.
Notwithstanding any other provision of this Section 2.11(e), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.
(f)    If an Agent or a Lender determines, in good faith and in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which such Loan Party has paid additional amounts pursuant to this Section 2.11,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.11 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of such Agent or such
Lender (including any Taxes imposed with respect to such refund) as is
determined by the Agent or Lender in good faith and in its sole discretion, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Loan Party, upon the
request of such Agent or such Lender, agrees to repay as soon as reasonably
practicable the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Agent or such Lender in the event such Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require any Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes which it deems confidential) to
the Loan Parties or any other person. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the Administrative Agent or any Lender
be required to pay amounts to the Borrower pursuant to this paragraph (f) to the
extent such payment would place the Administrative Agent or such Lender in a
less favorable net after-Tax position than the Administrative Agent or such
Lender would have been in if the Indemnified Taxes or Other Taxes giving rise to
such refund had never been imposed.
(g)    For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 2.11, include without limitation any Issuing Bank.
SECTION 2.12    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Unless otherwise specified, the Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Section 2.09,
2.10 or 2.11, or otherwise) prior to 2:00 p.m., Local Time, on the date when
due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have

-41-
         


    

--------------------------------------------------------------------------------




been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by each Administrative Agent,
except payments to be made directly to the applicable Issuing Bank as expressly
provided herein and except that payments pursuant to Sections 2.09, 2.10, 2.11
and 10.05 shall be made directly to the persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder of (i) principal or interest in respect of any L/C Borrowing,
(ii) reimbursement obligations with respect to any Letter of Credit or (iii) any
other amount due hereunder or under another Loan Document shall be made in
Dollars. Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if such Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by such Administrative Agent to make such
payment.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from the Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due and payable from the Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed L/C Disbursements then due and payable from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed L/C Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its participations in L/C Disbursements or L/C Borrowings resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of
participations in L/C Disbursements and L/C Borrowings and accrued interest
thereon than the proportion received by any other Lender under the Facility,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in L/C Disbursements and/or L/C Borrowings of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective participations in L/C
Disbursements and L/C Borrowings; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Participation Obligations
or L/C Borrowings or participations in L/C Disbursements to any assignee or
participant, other than to the Borrower

-42-
         


    

--------------------------------------------------------------------------------




or any Restricted Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph (c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at (i) the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
(e)    If any Lender is subject to a Lender Default, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s unsatisfied obligations under
Sections 2.01(d) or (e), 2.02(b) or 2.12(d) until all such unsatisfied
obligations are fully paid.
SECTION 2.13    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.09, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.11,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its L/C Borrowings hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.09 or 2.11, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.09, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.11,
or is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and

-43-
         


    

--------------------------------------------------------------------------------




subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its L/C Borrowings and
participations in L/C Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it under the Loan Documents, from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.09 or
payments required to be made pursuant to Section 2.11, such assignment will
result in a reduction in such compensation or payments. Nothing in this
Section 2.13 shall be deemed to prejudice any rights that the Borrower may have
against any Lender that is a Defaulting Lender.
(c)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 10.08 requires the consent of all of the Lenders
affected and with respect to which the Required Lenders shall have granted their
consent, then provided no Event of Default then exists, the Borrower shall have
the right (unless such Non-Consenting Lender grants such consent) to replace
such Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
L/C Borrowings, and its Participation Obligations hereunder to one or more
assignees reasonably acceptable to the Administrative Agent, provided that (a)
all Obligations of the Borrower owing to such Non-Consenting Lender being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment and (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. In connection with any such
assignment the Borrower, Administrative Agent, such Non-Consenting Lender and
the replacement Lender shall otherwise comply with Section 10.04.
SECTION 2.14    [Reserved].
SECTION 2.15    Illegality. If any Lender reasonably determines that any change
in law has made it unlawful, or that any Governmental Authority has asserted
after the Second Out Effective Date that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Eurocurrency L/C Borrowings,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligations of such Lender to make or continue
Eurocurrency L/C Borrowings or to convert ABR L/C Borrowings to Eurocurrency L/C
Borrowings shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent), convert all
Eurocurrency L/C Borrowings of such Lender to ABR L/C Borrowings, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency L/C Borrowings to such day, or immediately, if
such Lender may not lawfully continue to maintain such L/C Borrowings. Upon any
such prepayment

-44-
         


    

--------------------------------------------------------------------------------




or conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
SECTION 2.16    Defaulting Lender.
(a)    Cash Collateral Call. If any Lender becomes, and during the period it
remains, a Defaulting Lender, if any Letter of Credit is at the time
outstanding, each Issuing Bank may, by notice to the Borrower and such
Defaulting Lender through the Administrative Agent, require the Borrower to Cash
Collateralize the obligations of the Borrower to such Letter of Credit Issuing
Bank in respect of such Letter of Credit in amount equal to the aggregate amount
of the obligations (contingent or otherwise) of such Defaulting Lender in
respect thereof, or to make other arrangements reasonably satisfactory to the
Administrative Agent, and to the Issuing Bank, in its sole discretion to protect
them against the risk of non-payment by such Defaulting Lender. Upon termination
of any Letter of Credit, the Issuing Banks shall return any such Cash Collateral
not required to reimburse them for the portion of the Defaulting Lender’s
participation in any draw remaining unpaid as of such termination and terminate
such other arrangements relating to such Letter of Credit.
(b)    [Reserved.]
(c)    Cure. If the Borrower, the Administrative Agent, each Issuing Bank agrees
in writing in their reasonable discretion that a Lender that is a Defaulting
Lender no longer falls under the definition of “Defaulting Lender”, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender. Upon receipt of any such notice, the Issuing Banks shall
return any Cash Collateral held in respect of such Non-Defaulting Lender’s
obligations. If any Defaulting Lender is replaced pursuant to Section 2.13(b),
the Issuing Banks shall return any Cash Collateral held in respect of such
replaced Defaulting Lender.
(d)    Assignment of Participation Obligations. If any Lender becomes a
Defaulting Lender, such Defaulting Lender may be replaced as provided in Section
2.13.
(e)    Issuing Bank Discretion to Extend. Notwithstanding anything to the
contrary in this Agreement, so long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to extend or renew (or replace) any Letter of
Credit unless it is reasonably satisfied that the related exposure will be 100%
covered by Cash Collateral provided pursuant to Section 2.16(a).
SECTION 2.17    [Reserved].
SECTION 2.18    [Reserved].
SECTION 2.19    [Reserved].
SECTION 2.20    Priority and Liens.

-45-
         


    

--------------------------------------------------------------------------------




(a)    Each of the Loan Parties hereby covenants and agrees that upon the entry
of the Interim Order (and when applicable, the Final Order) its obligations
hereunder and under the Loan Documents: (i) pursuant to Section 364(c)(1) of the
Bankruptcy Code, shall at all times constitute an allowed Superpriority Claim in
the Cases (but excluding a claim on Avoidance Actions (but including, upon entry
of the Final Order, the proceeds of Avoidance Actions); (ii) pursuant to Section
364(c)(2) of the Bankruptcy Code, shall at all times be secured by a valid,
binding, continuing, enforceable perfected Lien (that is subject to the terms of
the Security and Intercreditor Agreement and the Orders) on all of the property
of such Loan Parties, whether now existing or hereafter acquired, that is not
subject to valid, perfected, non-voidable liens in existence at the time of
commencement of the Cases or to valid, non-voidable liens in existence at the
time of such commencement that are perfected subsequent to such commencement as
permitted by Section 546(b) of the Bankruptcy Code, and on all cash maintained
in the Bonding Facility Letter of Credit Account and any investment of the funds
contained therein; provided that the Bonding Facility Letter of Credit Deposit
Amount shall not be subject to the Fees Carve Out or the Bonding Carve Out (as
the foregoing terms are defined in the First Out Credit Agreement); (iii)
pursuant to Section 364(c)(3) of the Bankruptcy Code, shall be secured by a
valid, binding, continuing, enforceable perfected junior Lien upon all property
of such Loan Parties, whether now existing or hereafter acquired, that is
subject to valid, perfected and non-voidable Liens in existence at the time of
the commencement of the Cases or that is subject to valid Liens in existence at
the time of the commencement of the Cases that are perfected subsequent to such
commencement as permitted by Section 546(b) of the Bankruptcy Code (other than
certain property that is subject to the existing Liens that secure the Existing
Secured Debt, which liens shall be primed by the liens described in the
following clause (iv)); and (iv) pursuant to Section 364(d)(l) of the Bankruptcy
Code, shall be secured by a valid, binding, continuing, enforceable perfected
first priority senior priming Lien on all of the property of such Loan Parties
that is subject to the existing liens (the “Primed Liens”) which secure the
Existing Secured Debt, all of which Primed Liens shall be primed by and made
subject and subordinate to the perfected first priority senior Liens to be
granted to the Administrative Agent, which senior priming Liens in favor of the
Administrative Agent shall also prime any Liens granted after the commencement
of the Cases to provide adequate protection Liens in respect of any of the
Primed Liens (i) through (iv) above, subject in each case to the Fees Carve-Out
and as set forth in the Orders.
(b)    Subject to the Security and Intercreditor Agreement, as to all real
property the title to which is held by a Loan Party or the possession of which
is held by any such Loan Party pursuant to leasehold interest, such Loan Party
hereby assigns and conveys as security, grant a security interest in,
hypothecates, mortgages, pledges and sets over unto the Administrative Agent on
behalf of the Lenders all of the right, title and interest of such Loan Party in
all of such owned real property and in all such leasehold interests, together in
each case with all of the right, title and interest of such Loan Party in and to
all buildings, improvements, and fixtures related thereto, any lease or sublease
thereof, all general intangibles relating thereto and all proceeds thereof. Such
Loan Party acknowledges that, pursuant to the Interim Order (and, when entered,
the Final Order), the Liens in favor of the Administrative Agent on behalf of
the Lenders in all of such real property and leasehold interests of such Loan
Party shall be perfected without the recordation of any instruments of mortgage
or assignment. Subject to the

-46-
         


    

--------------------------------------------------------------------------------




Security and Intercreditor Agreement , such Loan Party further agrees that, upon
the reasonable request of the Administrative Agent, in the exercise of its
business judgment, such Loan Party (i) shall enter into separate fee and
leasehold mortgages in recordable form with respect to such properties on terms
satisfactory to the Administrative Agent and including customary related
deliverables with respect to any Real Property owned by it or leased by it, as
set forth in Section 5.10 of the First Out Credit Agreement and (ii) shall
otherwise comply with the requirements of Section 5.10 of the First Out Credit
Agreement with respect to such Real Property.
(c)    All of the Liens described in this Section 2.21 shall be effective and
perfected upon the entry of the Interim Order, without the necessity of the
execution, recordation of filings by the Debtors of mortgages, security
agreements, control agreements, pledge agreements, financing statements or other
similar documents, or the possession or control by the Administrative Agent of,
or over, any Collateral, as set forth in the Interim Order.
SECTION 2.21    No Discharge; Survival of Claims. Each of the Loan Parties
agrees that (i) its obligations under the Loan Documents shall not be discharged
by the entry of an order confirming a Reorganization Plan (and each of the Loan
Parties, pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waives
any such discharge) and (ii) the Superpriority Claim granted to the Agents and
the Lenders pursuant to the Orders and the Liens granted to the Agents and the
Lenders pursuant to the Orders shall not be affected in any manner by the entry
of an order confirming a Reorganization Plan.
SECTION 2.22    Payment of Obligations. Subject to the last paragraph of Section
7.01, upon the maturity (whether by acceleration or otherwise) of any of the
Obligations of the Loan Parties under this Agreement or any of the other Loan
Documents, the Administrative Agent and the Lenders shall be entitled to
immediate payment of such Obligations without further application to or order of
the Bankruptcy Court.
ARTICLE III

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to each of the Lenders that:
SECTION 3.01    Organization; Powers. Each of the Borrower and each of the
Restricted Subsidiaries (a) is a partnership, limited liability company or
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, (b) has all requisite power and
authority to own its assets and to carry on its business as now conducted,
(c) is qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not reasonably be
expected to have a Material Adverse Effect, and (d) subject, in the case of each
Loan Party that is a Debtor, to the entry of the Orders and subject to the terms
thereof, has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow and otherwise obtain credit hereunder.

-47-
         


    

--------------------------------------------------------------------------------




SECTION 3.02    Authorization. Subject, in the case of each Loan Party that is a
Debtor, to the entry of the Orders and subject to the terms thereof, the
execution, delivery and performance by the Borrower and each of the Restricted
Subsidiaries of each of the Loan Documents to which it is a party and the
borrowings hereunder (a) have been duly authorized by all corporate,
stockholder, limited liability company or partnership action required to be
obtained by the Borrower and such Restricted Subsidiaries and (b) will not (i)
violate (A) any provision of law, statute, rule or regulation (including,
without limitation, any Mining Law), or of the certificate or articles of
incorporation or other constitutive documents or by-laws of the Borrower or any
Restricted Subsidiary, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority (including, without
limitation, any Mining Permit) or (C) any indenture, lease (including, without
limitation, any Mining Lease), agreement or other instrument to which the
Borrower or any such Restricted Subsidiary is a party or by which any of them or
any of their respective assets are or may be bound, except in respect of the
Existing Debt Documents, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, give
rise to a right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a material benefit under, any
such indenture, lease (including, without limitation, any Mining Lease),
agreement or other instrument, where any such violation, conflict, breach,
default, cancellation, acceleration or loss referred to in clause (i) or (ii) of
this Section 3.02, would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, except in respect of the Existing Debt
Documents, or (iii) result in the creation or imposition of any Lien upon or
with respect to any assets now owned or hereafter acquired by the Borrower or
any such Restricted Subsidiary, except the Liens created by the Existing Debt
Documents.
SECTION 3.03    Enforceability. Subject, in the case of each Loan Party that is
a Debtor, to the entry of the Orders and subject to the terms thereof, this
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each other Loan Document when executed and delivered by each Loan Party that
is party thereto will constitute, a legal, valid and binding obligation of such
Loan Party enforceable against each such Loan Party in accordance with its
terms, subject to (i) except in the case of each Loan Party that is a Debtor,
the effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally,
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.
SECTION 3.04    Governmental Approvals. Subject, in the case of each Loan Party
that is a Debtor, to the entry of the Orders and subject to the terms thereof,
no action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is or will be required in connection with
the Transactions except for (a) the filing of UCC financing statements and
certificates of title, (b) filings with the United States Patent and Trademark
Office and the United States Copyright Office, (c) recordation of the Mortgages,
(d) such consents, authorizations, filings or other actions that have either (i)
been made or obtained and are in full force and effect or (ii) are listed on
Schedule 3.04 hereto and (e) such actions, consents and approvals the failure to
be obtained or made which would not reasonably be expected to have a Material
Adverse Effect.

-48-
         


    

--------------------------------------------------------------------------------




SECTION 3.05    Litigation. Except as set forth on Schedule 3.08(a) to the First
Out Facility or would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect (x) except for the Cases, there are no
actions, suits, investigations or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending against, or,
to the knowledge of the Borrower, threatened in writing against or affecting,
the Borrower or any of the other Restricted Subsidiaries or any business,
property or rights of any such person (i) as of the Second Out Effective Date,
that involve any Loan Document or the Transactions or (ii) which would
reasonably be expected, individually or in the aggregate, to materially
adversely affect the Transactions.
SECTION 3.06    Incorporation by Reference of First Out Facility Provisions.
(a)    The representations and warranties set forth in Article III (other than
Sections 3.01, 3.02, 3.03, 3.04 and 3.08(a)(x)) of the First Out Facility
(together with the definitions of such terms as may be used therein and as such
representations and warranties and definitions are in effect from time to time,
at such time) are hereby incorporated herein by reference mutatis mutandis as if
set forth herein in their entirety and are true and correct.
(b)    It is the express intent of the parties hereto that the representations
and warranties deemed to be set forth herein, as of any specific date, be
identical in all respects, mutatis mutandis, to those set forth in Article III
of the First Out Facility, as of such date (including as such representations
and warranties may have been amended following the Second Out Effective Date)
and that any misrepresentation or breach of warranty under the equivalent
provisions of Article III of the First Out Facility shall constitute a
misrepresentation or breach of warranty hereunder, unless such misrepresentation
or breach shall have been waived in accordance with the terms of the First Out
Facility (as in effect at the time of such waiver, after giving effect thereto),
which such waiver under the First Out Facility shall automatically, and without
any action on the part of the Agents, the Issuing Banks or the Lenders
hereunder, be deemed a waiver hereunder.


ARTICLE IV

CONDITIONS OF EFFECTIVENESS
SECTION 4.01    Conditions Precedent to Effectiveness. The effectiveness of this
Agreement and the obligations of the Lenders and Issuing Banks hereunder is
subject to the satisfaction of the following conditions precedent:
(a)    The Administrative Agent shall have received executed counterparts of
this Agreement from each Loan Party, each Lender (which Lenders constitute all
of the “Revolving Facility Lenders” (as defined in the Existing Credit
Agreement)) and each Issuing Bank.
(b)    The Administrative Agent shall have received the following, each dated as
of the Second Out Effective Date (unless otherwise specified) and in form and
substance satisfactory to the Administrative Agent:

-49-
         


    

--------------------------------------------------------------------------------




(i)    [reserved].
(ii)    Certified copies of the resolutions of the Board of Directors, or
Executive or Finance Committee of the Board of Directors, of each Loan Party
approving the Facility and entry into the Loan Documents to which it is a party.
(iii)    A copy of the charter or other constitutive document of each Loan Party
and each amendment thereto, certified by an officer of such Loan Party, as being
a true and correct copy thereof.
(iv)    A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder.
(v)    A certificate of good standing from the applicable secretary of state or
similar official in the jurisdiction of organization (as of a date reasonably
near the Second Out Effective Date).
(vi)    [reserved].
(vii)    [reserved].
(viii)    A favorable opinion of Jones Day, special counsel to the Loan Parties,
in form and substance satisfactory to the Administrative Agent and the Initial
Required Lenders.
(ix)    The initial 13-Week Projection.
(c)    [reserved].
(d)    [reserved].
(e)    [reserved].
(f)    [reserved].
(g)    [reserved].
(h)    No trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or
examiner with enlarged powers beyond those set forth in Section 1106(a)(3) and
(4) of the Bankruptcy Code shall have been appointed in any of the Cases.
(i)    [reserved].
(j)    All necessary governmental and third party consents and approvals
necessary in connection with the Facility and the transactions contemplated
hereby shall have

-50-
         


    

--------------------------------------------------------------------------------




been obtained (without the imposition of any adverse conditions that are not
reasonably acceptable to the Administrative Agent and the Required Initial
Lenders) and shall remain in effect; and no law or regulation shall be
applicable in the judgment of the Administrative Agent and the Required Initial
Lenders that restrains, prevents or imposes materially adverse conditions upon
the Facility or the transactions contemplated hereby.
(k)    The Administrative Agent shall be satisfied in its reasonable judgment
that there shall not occur as a result of, and after giving effect to this
Agreement, a default (or any event which with the giving of notice or lapse of
time or both would be a default) under any of the Loan Parties’ or their
respective subsidiaries’ debt instruments and other material agreements which,
in the case of the Loan Parties’ debt instruments and other material agreements,
would permit the counterparty thereto to exercise remedies thereunder on a
post-petition basis or would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(l)    [reserved].
(m)    [reserved].
(n)    The Borrower shall have paid all fees of the Administrative Agent, the
Lead Arranger and the Lenders accrued and payable on or prior to the Second Out
Effective Date, and all such expenses of the Administrative Agent to the extent
invoices shall have been submitted therefore, including accrued fees and
expenses of counsel to the Administrative Agent.
(o)    The Agents shall have become party to the Security and Intercreditor
Agreement as the “Second Out Agent” (as defined therein) pursuant to a joinder
agreement as contemplated by Section 15.01 thereof.
(p)    [reserved].
For purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender.
SECTION 4.02    Conditions to Letter of Credit Extensions or Renewals. At any
time (but no later than one (1) Business Day) prior to the latest date on which
notice must be provided by any Issuing Bank to the relevant beneficiary advising
such beneficiary that such Letter of Credit will not be renewed, the
Administrative Agent may, and at the direction of the Required Lenders shall,
direct the relevant Issuing Bank to not permit the extension or renewal of such
Existing Letter of Credit if any of the following conditions are not met at such
time:


(a)    The Second Out Effective Date shall have occurred.
(b)    The Interim Order (or Final Order, as applicable) shall be in full force
and effect and shall not have been vacated or reversed, shall not be subject to
a stay, and shall not

-51-
         


    

--------------------------------------------------------------------------------




have been modified or amended in any respect without the prior written consent
of the “Required Lenders” under the First Out Facility. If either the Interim
Order or the Final Order is the subject of a pending appeal in any respect,
neither the extension nor renewal of any Letter of Credit nor the performance by
any Loan Party of any of their respective obligations under any of the Loan
Documents shall be the subject of a presently effective stay pending appeal.
(c)    The First Out Agent shall not have delivered written notice to the
Borrower and the Administrative Agent that the conditions set forth in Section
4.02(c) of the First Out Facility are not (or cannot be) satisfied at such time;
provided, however, that Section 4.02(c) of this Agreement is waived through and
including October 15, 2015.
(d)    [reserved].
(e)    [reserved].
(f)    [reserved].
(g)    The extension or renewal of such Letter of Credit shall not violate any
requirement of law and shall not be enjoined, temporarily, preliminarily or
permanently.
Each extension or renewal of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date of such extension or
renewal to the applicable matters specified in paragraph (g) of this
Section 4.02.
ARTICLE V

AFFIRMATIVE AND NEGATIVE COVENANTS
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until all Participation Obligations shall
have been terminated, the principal of and interest on all L/C Borrowings, all
Fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full and discharged and all Letters of Credit have been
canceled or have expired or such obligations have otherwise been fully Cash
Collateralized or supported by a backstop letter of credit in a manner
reasonably satisfactory to the applicable Issuing Bank and all amounts drawn
thereunder have been reimbursed in full, the Borrower will and will cause each
of the Restricted Subsidiaries to observe and perform all of the covenants
applicable to it and its Restricted Subsidiaries set forth in Article V and
Article VI of the First Out Facility (as in effect from time to time at such
time), which covenants, together with the definitions of such terms as may be
used therein) are hereby incorporated herein by reference mutatis mutandis (as
set forth herein) in their entirety.
It is the express intent of the parties hereto that, at any time and at all
times, the covenants deemed to be set forth herein be identical in all respects
to those set forth in Article V and Article VI of the First Out Facility, as in
effect at such time, mutatis mutandis, and that any breach of a covenant set
forth in Article V and Article VI of the First Out Facility shall constitute a
breach of covenant hereunder, but only to the extent such breach has not been
effectively

-52-
         


    

--------------------------------------------------------------------------------




waived pursuant to the terms of the First Out Facility, it being understood that
any waiver of a breach of a covenant set forth in Article V or Article VI of the
First Out Facility under the terms thereof shall be automatically deemed,
without any action on the part of the Agents, the Issuing Banks or the Lenders
hereunder, a waiver of such breach hereunder.
If the First Out Facility shall terminate prior to the Consummation Date, the
covenants as set forth in Articles V and VI of the First Out Facility shall,
from such time of termination (and notwithstanding such termination), remain in
effect as negative covenants hereunder as they were in effect immediately prior
to such termination.
ARTICLE VI

REAL PROPERTY LEASES
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until all Participation Obligations shall
have been terminated, the principal of and interest on all L/C Borrowings and
all Fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full and discharged and all Letters of Credit have been
canceled or have expired or such obligations have otherwise been fully Cash
Collateralized or supported by a backstop letter of credit in a manner
reasonably satisfactory to the applicable Issuing Bank and all amounts drawn
thereunder have been reimbursed in full, the Borrower will and will cause each
of the Restricted Subsidiaries to observe and perform all of the agreements
applicable to it and its Restricted Subsidiaries set forth in Article VII of the
First Out Facility (as in effect at such time), which agreements, together with
the definitions of such terms as may be used therein) are hereby incorporated
herein by reference mutatis mutandis (as set forth herein) in their entirety.
It is the express intent of the parties hereto that, at any time and at all
times, the agreements deemed to be set forth herein be identical in all respects
to those set forth in Article VII of the First Out Facility, as in effect at
such time, mutatis mutandis, and that any breach of an agreement set forth in
Article VII of the First Out Facility shall constitute a breach of covenant
hereunder, but only to the extent such breach has not been effectively waived
pursuant to the terms of the First Out Facility, it being understood that any
waiver of a breach of a covenant set forth in Article VII of the First Out
Facility under the terms thereof shall be automatically deemed, without any
action on the part of the Agents, the Issuing Banks or the Lenders hereunder, a
waiver of such breach hereunder.
If the First Out Facility shall terminate prior to the Consummation Date, the
agreements as set forth in Article VII of the First Out Facility shall, from
such time of termination (and notwithstanding such termination), remain in
effect as affirmative and negative covenants hereunder as they were in effect
immediately prior to such termination.
ARTICLE VII

EVENTS OF DEFAULT

-53-
         


    

--------------------------------------------------------------------------------




SECTION 7.01    Events of Default. In case of the happening of any of the
following events (“Events of Default”):
(a)    any representation or warranty made in Sections 3.01, 3.02, 3.03, 3.04,
3.05 or 3.06 hereof, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished on or after the Second Out Effective Date in connection with or
pursuant to any Loan Document, shall prove to have been false or misleading in
any material respect when so made, deemed made or furnished by the Borrower or
any other Loan Party (and, in the case of the representations and warranties
incorporated by reference herein pursuant to Section 3.06, such inaccuracy has
not been waived by the requisite Lenders under the First Out Facility);
(b)    default shall be made in the payment of any principal of any L/C
Borrowing or (following the Payment in Full of First Out Obligations) the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;
(c)    default shall be made in the payment of any interest on any L/C Borrowing
or on any L/C Disbursement or in the payment of any Fee or any other amount
(other than an amount referred to in (b) above) due under any Loan Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five (5) Business Days;
(d)    [reserved].
(e)    [reserved].
(f)    the outstanding Obligations under and as defined in the First Out
Facility shall have been accelerated or shall not have been paid on the
“Maturity Date” applicable thereto;
(g)    except as would not reasonably be expected to have a Material Adverse
Effect, an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Subsidiary that is not a Debtor (any such Subsidiary, an
“Applicable Subsidiary”), or of a substantial part of the assets of any
Applicable Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Applicable Subsidiary or for a substantial part of the assets of any
Applicable Subsidiary or (iii) the winding-up or liquidation of any Applicable
Subsidiary (except in a transaction permitted by Section 6.04); and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

-54-
         


    

--------------------------------------------------------------------------------




(h)    except as would not reasonably be expected to have a Material Adverse
Effect, any Applicable Subsidiary shall (a) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (b) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (h) above,
(c) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for an Applicable Subsidiary or
for a substantial part of the assets of an Applicable Subsidiary, (d) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (e) make a general assignment for the benefit of creditors or
(f) become unable, admit in writing its inability or fail generally to pay its
debts as they become due;
(i)    (i) any Loan Document shall for any reason be asserted in writing by the
Borrower or any Restricted Subsidiary not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to assets that are material to
the Borrower and the Restricted Subsidiaries on a consolidated basis shall cease
to be, or shall be asserted in writing by the Borrower or any other Loan Party
not to be, a valid and perfected security interest (having the priority required
by this Agreement or the relevant Security Document) in the Collateral covered
thereby, except to the extent that any such loss of perfection or priority
results from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
security agreements or to file UCC continuation statements and except to the
extent that such loss is covered by a lender’s title insurance policy and the
Administrative Agent shall be reasonably satisfied with the credit of such
insurer, or (iii) the Guarantees pursuant to the Security Documents by the
Borrower or the Restricted Subsidiary Loan Parties of any of the Obligations
shall cease to be in full force and effect (other than in accordance with the
terms thereof), or shall be asserted in writing by any Loan Party not to be in
effect or not to be legal, valid and binding obligations;
(j)    [reserved].
(k)    any Event of Default under and as defined in Section 8.01 (other than
such Events of Default under clauses (a), (b), (c), (h), (i) and (l) of such
Section 8.01) of the First Out Facility (which Events of Default, together with
the definitions of such terms as may be used therein and as such Events of
Default and such definitions are in effect from time to time, are hereby
incorporated herein by reference mutatis mutandis as if set forth herein in
their entirety and are referred to herein, collectively, as the “Subject
Defaults”) shall have occurred (it being understood that it is the express
intent of the parties hereto that the Subject Defaults which are deemed to be
set forth herein be identical in all respects to the Subject Defaults set forth
in Section 8.01 of the First Out Facility, as in effect at such time (or, if the
First Out Facility shall have been terminated, immediately prior to such
termination), as in effect at such time, mutatis mutandis), and such Subject
Default shall not have been waived by the requisite Lenders under the First Out
Facility or otherwise cured within 30 days after notice from the Administrative
Agent or any Lender to the Borrower;

-55-
         


    

--------------------------------------------------------------------------------




then, subject to the terms and conditions set forth in the Interim Order and,
once entered, the Final Order, and at any time thereafter during the continuance
of such event, the Administrative Agent, at the request of the Required Lenders,
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times:
(i) [reserved];
(ii) declare the L/C Borrowings then outstanding to be forthwith due and payable
in whole or in part, whereupon the principal of the L/C Borrowings so declared
to be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding;
(iii) demand Cash Collateral pursuant to Section 2.01(l), without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding;
(iv) subject to the Security and Intercreditor Agreement, exercise rights and
remedies in respect of the Collateral in accordance with Article 9 of the
Security and Intercreditor Agreement and/or the comparable provisions of any
other Security Document;
(v) subject to the Security and Intercreditor Agreement, promptly complete,
pursuant to Section 363 and 365 of the Bankruptcy Code, subject to the rights of
the Secured Parties to credit bid, an Asset Disposition with respect to its Real
Property Leases or any portion thereof in one or more parcels at public or
private sales, at any of the Administrative Agent’s offices or elsewhere, for
cash, at such time or times and at such price or prices and upon such other
terms as the Administrative Agent may deem commercially reasonable; and
(vi) subject to the Security and Intercreditor Agreement, exercise any of its
rights with respect to Real Property Leases under Section 7.01;
provided, that with respect to the enforcement of Liens or other remedies with
respect to the Collateral of the Loan Parties under the preceding clause (iv),
the Administrative Agent shall provide the Borrower (with a copy to counsel for
the Creditors’ Committee in the Cases and to the United States Trustee for the
Eastern District of Virginia) with five (5) Business Days’ written notice prior
to taking the action contemplated thereby; in any hearing after the giving of
the aforementioned notice, the only issue that may be raised by any party in
opposition thereto being whether, in fact, an Event of Default has occurred and
is continuing.
SECTION 7.02.    Application of Funds. Subject to the Security and Intercreditor
Agreement, on the Maturity Date and after the exercise of remedies provided for
in Section 8.01 (or after the Obligations have automatically become immediately
due and payable and exposures in respect of Letters of Credit have automatically
been required to be Cash

-56-
         


    

--------------------------------------------------------------------------------




Collateralized), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agents and amounts payable under Sections 2.10,
2.11 and 2.16) payable to the Agents in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders and Issuing Banks with
respect to Letters of Credit (including fees, charges and disbursements of
counsel to the respective Lenders and Issuing Banks (including fees and time
charges for attorneys who may be employees of any Lender or Issuing Bank) and
amounts payable under Sections 2.10, 2.11 and 2.16, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Fees in respect of Letters of Credit and interest on the L/C Borrowings
and other Obligations, ratably among the Lenders and Issuing Banks in proportion
to the respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the L/C Borrowings in proportion to the respective amounts
described in this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the Issuing Banks, to Cash
Collateralize (to the extent not already Cash Collateralized) L/C Exposures
(other than L/C Borrowings); and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law;
Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.
ARTICLE VIII

THE AGENTS
SECTION 8.01    Appointment.
(a)    In order to facilitate the transactions contemplated by this Agreement,
Citicorp North America, Inc. is hereby appointed to act as Administrative Agent
and Collateral

-57-
         


    

--------------------------------------------------------------------------------




Agent under this Agreement and the other Loan Documents (including as
administrative agent and collateral agent in respect of the Facility. Each of
the Lenders and each assignee of any such Lender hereby irrevocably authorizes
the Administrative Agent to take such actions on behalf of such Lender or
assignee and to exercise such powers as are specifically delegated to the
Administrative Agent by the terms and provisions hereof and of the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The Administrative Agent is hereby expressly authorized by the Lenders
and each Issuing Bank, without hereby limiting any implied authority, (a) to
receive on behalf of the Lenders and such Issuing Bank all payments of principal
of and interest on the L/C Borrowings, all payments in respect of L/C
Disbursements and all other amounts due to the Lenders and such Issuing Bank
hereunder, and promptly to distribute to each Lender or such Issuing Bank its
proper share of each payment so received; (b) to give notice on behalf of each
of the Lenders of any Event of Default specified in this Agreement of which the
Administrative Agent has actual knowledge acquired in connection with the
performance of its duties as Administrative Agent hereunder; and (c) to
distribute to each Lender copies of all notices, financial statements and other
materials delivered by the Borrower or any of its Restricted Subsidiaries
pursuant to this Agreement as received by the Administrative Agent. Without
limiting the generality of the foregoing, the Collateral Agent is hereby
expressly authorized to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Security Documents, and all such rights and remedies in
respect of such Collateral shall be implemented by the Collateral Agent.
(b)    Neither the Agents nor any of their respective directors, officers,
employees or agents shall be liable as such for any action taken or omitted by
any of them except for its or his own gross negligence or willful misconduct, or
be responsible for any statement, warranty or representation herein or the
contents of any document delivered in connection herewith, or be required to
ascertain or to make any inquiry concerning the performance or observance by the
Borrower or any other Loan Party of any of the terms, conditions, covenants or
agreements contained in any Loan Document. The Agents shall not be responsible
to the Lenders for the due execution, genuineness, validity, enforceability or
effectiveness of this Agreement or any other Loan Documents or other instruments
or agreements. The Agents shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
the Lenders. Each Agent shall, in the absence of knowledge to the contrary, be
entitled to rely on any instrument or document believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper person or
persons. Neither the Agents nor any of their respective directors, officers,
employees or agents shall have any responsibility to the Borrower or any other
Loan Party or any other party hereto or to any Loan Document on account of the
failure, delay in performance or breach by, or as a result of information
provided by, any Lender or Issuing Bank of any of its obligations hereunder or
to any Lender or Issuing Bank on account of the failure of or delay in
performance or breach by any other Lender or Issuing Bank or the Borrower or any
other Loan Party of any of their respective obligations hereunder or under any
other Loan Document or in connection herewith or therewith. Each Agent may
execute any and

-58-
         


    

--------------------------------------------------------------------------------




all duties hereunder by or through agents, employees or any sub-agent appointed
by it and shall be entitled to rely upon the advice of legal counsel selected by
it with respect to all matters arising hereunder and shall not be liable for any
action taken or suffered in good faith by it in accordance with the advice of
such counsel.
SECTION 8.02    Nature of Duties. The Lenders hereby acknowledge that no Agent
shall be under any duty to take any discretionary action permitted to be taken
by it pursuant to the provisions of this Agreement unless it shall be requested
in writing to do so by the Required Lenders. The Lenders further acknowledge and
agree that so long as an Agent shall make any determination to be made by it
hereunder or under any other Loan Document in good faith, such Agent shall have
no liability in respect of such determination to any person. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into the Loan Documents or otherwise exist against the Administrative Agent.
Each Lender recognizes and agrees the Lead Arranger shall have no duties or
responsibilities under this Agreement or any other Loan Document, or any
fiduciary relationship with any Lender, and shall have no functions,
responsibilities, duties, obligations or liabilities for acting as such
hereunder.
SECTION 8.03    Resignation by the Agents. Subject to the appointment and
acceptance of a successor Agent as provided below, any Agent may, by written
notice to the Borrower and the Lenders resign at any time with respect to the
Facility. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor with the consent of the Borrower (not to be unreasonably
withheld or delayed). If no successor shall have been so appointed by the
Required Lenders and approved by the Borrower and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the applicable Lenders
with the consent of the Borrower (not to be unreasonably withheld or delayed),
appoint a successor Agent which shall be a bank with an office in New York,
New York and an office in London, England (or a bank having an Affiliate with
such an office) having a combined capital and surplus that is not less than $500
million or an Affiliate of any such bank. Upon the acceptance of any appointment
as Agent hereunder by a successor bank, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Agent in respect of the Facility as to which it has resigned, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents in respect of the Facility as to
which it has resigned. After the Administrative Agent’s resignation hereunder,
the provisions of this Article VIII and Section 10.05 shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as Agent.
SECTION 8.04    Each Agent in Its Individual Capacity. With respect to the L/C
Borrowings extended by it hereunder, each Agent in its individual capacity and
not as Agent shall have the same rights and powers as any other Lender and may
exercise the same as though it were not an Agent, and the Agents and their
Affiliates may accept deposits from, lend money to

-59-
         


    

--------------------------------------------------------------------------------




and generally engage in any kind of business with the Borrower or any of the
Restricted Subsidiaries or other Affiliates thereof as if it were not an the
Agent.
SECTION 8.05    Indemnification. Each Lender agrees (a) to pay the Agents, on
demand, in the amount of its Applicable Percentage of any reasonable expenses
incurred by the Agents, including reasonable counsel fees and compensation of
agents and employees paid for services rendered, which shall not have been
reimbursed by the Borrower and (b) to indemnify and hold harmless each Agent and
any of its directors, officers, employees or agents, on demand, in the amount of
such pro rata share, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against it in its capacity as the Agent or any of them in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted by it or any of them under this Agreement or any other
Loan Document, to the extent the same shall not have been reimbursed by the
Borrower; provided that no Lender shall be liable to the Agent for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements determined by a final and
non-appealable order of a court of competent jurisdiction to have resulted from
the gross negligence or willful misconduct of such Agent or any of its
directors, officers, employees or agents. The agreements in this Section 8.05
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, and the repayment,
satisfaction or discharge of any L/C Borrowings and all other amounts payable
hereunder.
SECTION 8.06    Lack of Reliance on Agents. Each Lender acknowledges that it
has, independently and without reliance upon the Agents and any Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents,
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement or any other Loan Document,
any related agreement or any document furnished hereunder or thereunder.
SECTION 8.07    Withholding Taxes. To the extent required by any applicable
laws, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 2.11, each Lender shall indemnify and hold
harmless the Administrative Agent against, and shall make payable in respect
thereof within 10 days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the Internal Revenue Service or any
other Governmental Authority as a result of the failure of the Administrative
Agent to properly withhold Tax from amounts paid to or for the account of such
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective). A certificate as
to the amount of

-60-
         


    

--------------------------------------------------------------------------------




such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 8.07. The agreements in
this Section 8.07 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, and the repayment, satisfaction or discharge of any L/C Borrowings and
all other amounts payable hereunder. The term “Lender” shall, for purposes of
this Section 8.07, include any Issuing Bank.
SECTION 8.08    No Other Duties, etc. Anything herein to the contrary
notwithstanding, the Lead Arranger shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Collateral
Agent, a Lender or a Issuing Bank hereunder.
ARTICLE IX

GUARANTEE
SECTION 9.01    Guarantee. Each Loan Party unconditionally guarantees, jointly
and severally with the other Loan Parties, the due and punctual payment and
performance of the Obligations. Each Loan Party further agrees that the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation. Each Loan Party
waives presentment to, demand of payment from and protest to the Borrower or any
other Loan Party of any of the Obligations, and also waives notice of acceptance
of its guarantee and notice of protest for nonpayment.
SECTION 9.02    Guarantee of Payment. Each Loan Party further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any deposit account or credit on the
books of the Collateral Agent or any other Secured Party in favor of the
Borrower or any other person.
SECTION 9.03    No Limitations, etc.
(a)    Except for termination of a Guarantor’s obligations hereunder as
expressly provided for in Section 11.08 of the Security and Intercreditor
Agreement, the obligations of each Loan Party hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason, including
any claim of waiver, release, surrender, alteration or compromise, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by:

-61-
         


    

--------------------------------------------------------------------------------




(i)    the failure of the Administrative Agent, the Collateral Agent or any
other Secured Party to assert any claim or demand or to exercise or enforce any
right or remedy under the provisions of any Loan Document or otherwise;
(ii)    any rescission, waiver, amendment or modification of, or any release
from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Loan Party under this Agreement;
(iii)    the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the Collateral
Agent or any other Secured Party for the Obligations;
(iv)    any default, failure or delay, willful or otherwise, in the performance
of the Obligations;
(v)    any other act or omission that may or might in any manner or to any
extent vary the risk of any Loan Party or otherwise operate as a discharge of
any Loan Party as a matter of law or equity (other than the indefeasible payment
in full in cash of all the Obligations);
(vi)    any illegality, lack of validity or enforceability of any Obligation;
(vii)    any change in the corporate existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any Obligation;
(viii)    the existence of any claim, set-off or other rights that the Guarantor
may have at any time against the Borrower, the Collateral Agent, or any other
corporation or person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim; and
(ix)    any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Collateral Agent that might otherwise constitute a defense to, or a legal or
equitable discharge of, the Borrower or the Guarantor or any other guarantor or
surety.
Each Loan Party authorizes the Secured Parties to take and hold security for the
payment and performance of the Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Obligations, all without affecting the
obligations of any Loan Party hereunder.

-62-
         


    

--------------------------------------------------------------------------------




(b)    To the fullest extent permitted by applicable law, each Loan Party waives
any defense based on or arising out of any defense of the Borrower or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower or
any other Loan Party, other than the indefeasible payment in full in cash of all
the Obligations. The Collateral Agent and the other Secured Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with the Borrower or any other Loan Party or exercise any
other right or remedy available to them against the Borrower or any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as the case may be, or any
security.
SECTION 9.04    Reinstatement. Each Loan Party agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of the Borrower, any other Loan
Party or otherwise.
SECTION 9.05    Agreement To Pay; Subrogation and Subordination.
a)    In furtherance of the foregoing and not in limitation of any other right
that the Collateral Agent or any other Secured Party has at law or in equity
against any Loan Party by virtue hereof, upon the failure of the Borrower or any
other Loan Party to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Loan Party hereby promises to and will forthwith pay, or cause to be paid,
to the Collateral Agent for distribution to the applicable Secured Parties in
cash the amount of such unpaid Obligation. Upon payment by any Guarantor of any
sums to the Collateral Agent as provided above, all rights of such Loan Party
against the Borrower, or other Loan Party or any other Loan Party arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Sections 9.05(b), (c)
and (d).
b)    In addition to all such rights of indemnity and subrogation as the Loan
Parties may have under applicable law (but subject to Section 9.05(d)), the
Borrower agrees that (i) in the event a payment shall be made by any Guarantor
under this Agreement in respect of any Obligation of the Borrower, the Borrower
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (ii) in the event any
assets of any Guarantor shall be sold pursuant to this Agreement or any other
Security Document to satisfy in whole or in part an Obligation of the Borrower,
the Borrower shall indemnify such

-63-
         


    

--------------------------------------------------------------------------------




Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.
c)    Each Guarantor agrees (subject to Section 9.05(d)) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation or assets of any other Guarantor shall be sold pursuant to any
Security Document to satisfy any Obligation owed to any Secured Party and such
other Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified
by the Borrower as provided in Section 9.05(b), the contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as applicable, in each case multiplied by a fraction of which the
numerator shall be the net worth of such contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 5.10 of the First Out Facility, the date of the
supplement hereto executed and delivered by such Guarantor). Any contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this Section
9.05(c) shall be subrogated to the rights of such Claiming Guarantor under
Section 9.05(b) to the extent of such payment.
d)    Notwithstanding any provision of this Agreement to the contrary, all
rights of the Loan Parties under Sections 9.05(b) and 9.05(c) and all other
rights of indemnity, contribution or subrogation of the Loan Parties under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations. No failure on the part of the
Borrower or any Guarantor to make the payments required by Sections 9.05(b) and
9.05(c) (or any other payments required under applicable law or otherwise) shall
in any respect limit the obligations and liabilities of any Loan Party with
respect to its obligations hereunder, and each Loan Party shall remain liable
for the full amount of the obligations of such Loan Party hereunder. Each
Guarantor hereby agrees that all Indebtedness and other monetary obligations
owed by it to any other Guarantor or any Subsidiary shall be fully subordinated
to the indefeasible payment in full in cash of the Obligations.
SECTION 9.06    Information. Each Loan Party assumes all responsibility for
being and keeping itself informed of the financial condition and assets of the
Borrower and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that none
of the Collateral Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.


ARTICLE X

MISCELLANEOUS
SECTION 10.01    Notices.

-64-
         


    

--------------------------------------------------------------------------------




(a)    Notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by telecopy, as follows:
(i)    if to any Loan Party,
Alpha Natural Resources, Inc.
One Alpha Place
Bristol, Virginia 24202
Attention: Office of General Counsel
Telecopy: (276) 623-4321
(ii)    if to the Administrative Agent or the Collateral Agent,
Citicorp North America, Inc.
1615 Brett Road OPS III
New Castle, Delaware 19720
Attention: Kimberly Shelton
Telecopy: (302) 323-2416
with a copy to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention: Kenneth J. Steinberg, Esq.
Telecopy: (212) 701-5566
(iii)    if to an Issuing Bank, to it at the address or telecopy number set
forth separately in writing.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent. Each of the Administrative Agent, the Collateral Agent and
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, further, that approval of such procedures
may be limited to particular notices or communications.
(c)    All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service,
sent by telecopy or (to the extent permitted by paragraph (b) above) electronic
means (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient) or on the date five (5) Business Days after
dispatch by

-65-
         


    

--------------------------------------------------------------------------------




certified or registered mail if mailed, in each case delivered, sent or mailed
(properly addressed) to such party as provided in this Section 10.01 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 10.01.
(d)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
SECTION 10.02    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower and the Loan Parties herein,
in the other Loan Documents and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and each Issuing Bank and shall survive the extension by the Lenders of the L/C
Borrowings, the execution and delivery of the Loan Documents and the issuance of
the Letters of Credit, regardless of any investigation made by such persons or
on their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any L/C Borrowing or L/C Disbursement or
any Fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid or any Letter of Credit is outstanding and so
long as the Participation Obligations have not been terminated. Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.10, 2.12 and 10.05) shall survive the payment in full of
the principal and interest hereunder, the expiration of the Letters of Credit
and the termination of the Participation Obligations or this Agreement.
SECTION 10.03    Binding Effect, Effectiveness.
This Agreement shall become binding (subject, however, to the satisfaction of
the other conditions set forth in Section 4.01) when this Agreement shall have
been executed by the Borrower and the Agents and when the Administrative Agent
shall have received copies thereof which, when taken together, bear the
signature of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the Borrower, each Issuing Bank, the Agents and
each Lender and their respective permitted successors and assigns.
SECTION 10.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and registered
assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), except that (i) other than pursuant to a merger
permitted by Section 6.04(a) of the First Out Facility, the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any person (other than
the parties hereto, their respective successors and assigns permitted hereby,
including any Affiliate of any Issuing Bank that issues any Letter of Credit,
Participants, to the extent provided in paragraph (c) of this Section, and, to
the extent expressly contemplated hereby, the

-66-
         


    

--------------------------------------------------------------------------------




Related Parties of each of the Agents, each Issuing Bank, the Lenders, and to
the extent expressly contemplated hereby, the other Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Participation Obligation and the L/C Borrowings at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:
(A)    [reserved]; and
(B)    the Administrative Agent and the Issuing Banks; provided that no consent
of the Administrative Agent or the Issuing Banks, as applicable, shall be
required for an assignment of a Participation Obligation to an assignee that is
a Lender immediately prior to giving effect to such assignment, but subject to
any agreement such Lender may have made pursuant to clause (y) of the following
proviso; provided, further, that no consent of any Issuing Bank shall be
required for an assignment to a Person that is not already a Lender if such
Person (x) has deposited cash collateral with the Administrative Agent (and such
cash collateral has been pledged to the Administrative Agent for the benefit of
the Issuing Banks pursuant to customary documentation reasonably satisfactory to
the Administrative Agent and the Issuing Banks) in the amount of such Person’s
prospective Participation Obligations and (y)(i) agreed, as a condition to any
subsequent assignment that may increase its Participation Obligations, to
increase the amount of such pledged cash collateral in an amount equal to any
future increases in its Participation Obligations (it being understood that the
cost of maintaining the applicable deposit account holding such cash collateral
shall be borne by such prospective Lender) and (ii) if applicable, has so
pledged such cash collateral prior to such subsequent assignment.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Participation Obligation, the amount of the Participation
Obligation of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1 million, unless
the Administrative Agent otherwise consents;

-67-
         


    

--------------------------------------------------------------------------------




(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that no such recordation fee shall be
due in connection with an assignment to an existing Lender or Affiliate of a
Lender or an Approved Fund of such Lender or an assignment by the Administrative
Agent;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
(E)    no assignment shall be made to a Disqualified Institution without the
consent of the Borrower.
For purposes of this Section 10.04(b), the term “Approved Fund” shall have the
following meaning:
“Approved Fund” shall mean any person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Acceptance the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender hereunder shall, to the extent of the interest assigned
by such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.09, 2.10, 2.11 and 10.05). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Participation Obligation of, and principal and

-68-
         


    

--------------------------------------------------------------------------------




interest amounts of L/C Borrowings owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Agents, each Issuing Bank and the Lenders
shall treat each person whose name is recorded in the Register pursuant to the
terms hereof as the Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(vi)    No such assignment shall be made (A) to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural person.
(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of the
Participation Obligations and the L/C Borrowings owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Agents, each
Issuing Bank and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument (oral or written) pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided that (x) such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.04(a)(i) or
clauses (i), (ii), (iii), (iv), (v) or (vi) of the first proviso to
Section 10.08(b) that affects such Participant and (y) no other agreement (oral
or written) with respect to such Participant may exist between such Lender and
such Participant. Subject to paragraph (c)(ii) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.09,
2.10 and 2.11 to the same extent, and subject to the same documentary
requirements, as if it were a Lender and had acquired its interest by assignment
pursuant to

-69-
         


    

--------------------------------------------------------------------------------




paragraph (b) of this Section (subject to the requirements and limitations of
such sections as if it were a Lender). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.06 as though it
were a Lender; provided that such Participant shall be subject to
Section 2.12(c) as though it were a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.09, 2.10 or 2.11 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent such entitlement to a greater payment results from a Change in Law
after the sale of the participation takes place.
(iii)    Each Lender shall, acting for this purpose as a non-fiduciary agent of
the Borrower, maintain at one of its offices a register for the recordation of
the names and addresses of its Participants, and the amount and terms of its
participations, including specifying any such Participant’s entitlement to
payments of principal and interest, and any payments made, with respect to each
such participation (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary; provided that no Lender shall have any obligation to disclose
all or any portion of the Participant Register to any Person (including the
identity of any Participant or any information relating to a Participant’s
interest in any Participation Obligations, L/C Borrowings or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Participation Obligation, L/C Borrowings, or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
SECTION 10.05    Expenses; Indemnity.
(a)    The Borrower agrees to pay all reasonable out-of-pocket expenses
(including Other Taxes) incurred by the Agents in connection with the
preparation of this Agreement and the other Loan Documents, or by the Agents in
connection with the syndication of the Participation Obligations or the
administration of this Agreement (including expenses incurred in connection with
due diligence and initial and ongoing Collateral examination to the extent
incurred with the reasonable prior approval of the Borrower and the reasonable
fees, disbursements and the charges for no more than one counsel in each
jurisdiction where Collateral is located) or in connection with any amendments,
modifications or waivers of the provisions

-70-
         


    

--------------------------------------------------------------------------------




hereof or thereof (whether or not the Transactions hereby contemplated shall be
consummated) or incurred by the Agents or any Lender in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Loan Documents, in connection with the Letters of Credit outstanding
hereunder, including the reasonable fees, charges and disbursements of Davis
Polk & Wardwell LLP (including any financial advisor thereto or retained
thereby), (counsel for the Agents and the Lead Arranger), Holland and Hart
(special mining counsel for the Agents and Lenders), Burns Figa & Will P.C.,
(special mining counsel in Wyoming for the Agents and Lenders) and McGuire Woods
LLP, (local Virginia counsel for the Agents and Lenders), and, in connection
with any such enforcement or protection, the reasonable fees, charges and
disbursements of any other counsel, including the reasonable fees, charges and
disbursements of counsel for the Agents, the Lead Arranger, any Issuing Bank or
any Lender (but no more than one outside counsel for any Lender).
(b)    The Borrower agrees to indemnify the Agents, the Lead Arranger, each
Issuing Bank, each Lender, the Existing Credit Agreement Agent, the Existing
Credit Agreement Lenders and each of their respective Affiliates, directors,
trustees, officers, employees, investment advisors and agents (each such person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities, litigation,
investigations or proceedings and related expenses, including reasonable counsel
fees, charges and disbursements, incurred by or asserted or brought against any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto and thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated hereby,
(ii) any actual or proposed use of the proceeds of the L/C Borrowings or the use
of any Letter of Credit or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing or the Existing Credit Agreement,
whether or not any Indemnitee is a party thereto and whether or not brought by
the Borrower or any of its Subsidiaries or any other Person; provided further
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities, litigation, investigations or
proceedings or related expenses results primarily from the gross negligence or
willful misconduct of such Indemnitee or any of its Related Parties as
determined by a court of competent jurisdiction in a final and non-appealable
judgment (any such Indemnitee and its Related Parties treated, for this purpose
only, as a single Indemnitee). Subject to and without limiting the generality of
the foregoing sentence, the Borrower agrees to indemnify each Indemnitee
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, litigation, investigations or proceedings and related
expenses, including reasonable counsel or consultant fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (A) any Environmental Claim related in
any way to the Borrower or any of its Subsidiaries, or (B) any actual or alleged
presence, Release or threatened Release of Hazardous Materials at, under, on or
from any property or facility owned, leased or operated by the Borrower or any
of its Subsidiaries, or by any predecessor of the Borrower or any of its
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities,
litigation, investigations or proceedings or related expenses result from the
gross negligence or willful misconduct of such Indemnitee or any of its Related
Parties as

-71-
         


    

--------------------------------------------------------------------------------




determined by a court of competent jurisdiction in a final and non-appealable
judgment. The provisions of this Section 10.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of any Agent, any Issuing Bank or any Lender.
All amounts due under this Section 10.05 shall be payable on written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested. The Borrower agrees
that in the event that any actions or proceedings are in effect or are
threatened by or any Agent reasonably believes any actions or proceedings may be
brought by the Creditors’ Committee or any other party in interest attacking the
legality, validity, enforceability of the obligations under the Loan Documents,
the Liens arising Loan Documents at the time of the consummation of any sale of
the assets of the Loan Parties or at the time that Loan Parties propose to pay
and satisfy the Obligations in full, such Agent may hold a reserve following the
date of payment in full of the Obligations as Cash Collateral for the expenses
or claims expected to be incurred in connection with such actions or proceedings
until the earlier of (x) such Agent’s receipt of a general release satisfactory
in form and substance to such Agent, and (y) the entry of a final non-appealable
order determining the outcome of such litigation.
(c)    [Reserved].
(d)    Except as expressly provided in Section 10.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to Section
2.11, this Section 10.05 shall not apply to Taxes, except any Taxes that
represent losses, claims, damages or liabilities arising from any non-Tax claim.
(e)    To the extent permitted by applicable law, the Loan Parties shall not
assert, and hereby waive, any claim against any Indemnitee by the Loan Parties
or their Affiliates, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any L/C Borrowing
or Letter of Credit or the use of the proceeds thereof.
(f)    No Indemnitee referred to in paragraph (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
SECTION 10.06    Right of Set-off. Subject to the Orders and the final proviso
of Section 7.01, if an Event of Default shall have occurred and be continuing,
each Lender and each Issuing Bank is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender or such
Issuing Bank to or for the credit or the account of the Borrower or any
Restricted Subsidiary against any of and all the obligations of the Borrower now
or hereafter

-72-
         


    

--------------------------------------------------------------------------------




existing under this Agreement or any other Loan Document held by such Lender or
such Issuing Bank, irrespective of whether or not such Lender or such Issuing
Bank shall have made any demand under this Agreement or such other Loan Document
and although the obligations may be unmatured. The rights of each Lender and
each Issuing Bank under this Section 10.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such Issuing
Bank may have.
SECTION 10.07    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.
SECTION 10.08    Waivers; Amendment.
(a)    No failure or delay of the Agents, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agents, each Issuing Bank
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower or any other Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower or any
other Loan Party in any case shall entitle such person to any other or further
notice or demand in similar or other circumstances.
(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (x) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders and (y) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by each
party thereto and the Collateral Agent and consented to by the Required Lenders
(provided that amendments to the intercreditor provisions of the Security and
Intercreditor Agreement shall require the consent of the Loan Parties only to
the extent provided therein; provided that any such amendment that adversely
affects the Loan Parties shall require the consent of the Loan Parties);
provided, however, that no such agreement shall:
(i)    decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any L/C Borrowing or any L/C
Disbursement, without the prior written consent of each Lender directly affected
thereby;
(ii)    extend the Participation Obligation of any Lender or decrease the L/C
Participation Fees or other fees of any Lender without the prior written consent
of such

-73-
         


    

--------------------------------------------------------------------------------




Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the aggregate Participation Obligation shall not constitute an increase of
the Participation Obligation of any Lender);
(iii)    extend any date on which payment of interest on any L/C Borrowing or
any L/C Disbursement or any Fees is due, without the prior written consent of
each Lender adversely affected thereby;
(iv)    amend or modify the provisions of Section 2.12(b) or (c) in a manner
that would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby;
(v)    amend or modify the provisions of this Section or the definition of the
term “Required Lender,” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender adversely affected thereby;
(vi)    except as otherwise expressly permitted by the Security and
Intercreditor Agreement, release all or substantially all the Collateral or
release any of the Borrower or any Subsidiary Guarantor from its Guarantee,
unless such release occurs pursuant to Section 10.18, without the prior written
consent of each Lender;
(vii)    [reserved];
(viii)    [reserved];
(ix)    amend or modify the Superpriority Claim status of the Lenders under the
Orders or under any other Loan Documents without the consent of each Lender;
provided, further, that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent an Issuing Bank
hereunder or the Collateral Agent without the prior written consent of the
Administrative Agent, such Issuing Bank or the Collateral Agent, as applicable,
acting as such, at the effective date of such agreement, as applicable and (y)
the renewal or extension of maturity date of any Letter of Credit expressly
contemplated by Section 2.01 shall not be considered to be an amendment or
modification that is subject to this Section 10.08(b).
(c)    Without the consent of the Lead Arranger or Lender, the Loan Parties and
the Administrative Agent and/or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the

-74-
         


    

--------------------------------------------------------------------------------




Secured Parties, in any property or so that the security interests therein
comply with applicable law.
(d)    [Reserved.]
(e)    Notwithstanding anything herein to the contrary, the Administrative
Agent, with the consent of the Borrower or other applicable Loan Parties only,
may amend, modify or supplement any Loan Document without the consent of any
Lender or the Required Lenders in order to correct, amend or cure any ambiguity,
inconsistency, omission, mistake or defect or correct any typographical error or
other manifest error in any Loan Document.
For the avoidance of doubt, and notwithstanding anything to the contrary set
forth herein, nothing in this Agreement shall limit the effect of Section
10.05(b) of the Security and Intercreditor Agreement, including with respect to
any amendment, restatement, supplement, waiver or other modification to Articles
III, V, VI and VII hereof.


SECTION 10.09    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the applicable interest rate, together with all
fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender or any Issuing Bank, shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by such Lender in accordance with applicable law, the rate
of interest payable hereunder, together with all Charges payable to such Lender
or such Issuing Bank, shall be limited to the Maximum Rate, provided that such
excess amount shall be paid to such Lender or such Issuing Bank on subsequent
payment dates to the extent not exceeding the legal limitation.
SECTION 10.10    Entire Agreement. This Agreement, the other Loan Documents and
the agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents. To the extent that any provision
herein is inconsistent with any term of the Orders, the Order shall control.
SECTION 10.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS

-75-
         


    

--------------------------------------------------------------------------------




REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.
SECTION 10.12    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
SECTION 10.13    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 10.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.
SECTION 10.14    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 10.15    Jurisdiction; Consent to Service of Process.
(a)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Bankruptcy Court and, if the Bankruptcy Court does not have (or abstains from)
jurisdiction, any New York State court or federal court of the United States of
America sitting in New York County, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents (other than under any Security Document governed by a law
other than the laws of the State of New York or with respect to any Collateral
subject thereto), or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any Lender or any Issuing Bank may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower or any Loan Party or their
properties in the courts of any jurisdiction.

-76-
         


    

--------------------------------------------------------------------------------




(b)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
SECTION 10.16    Confidentiality. Each of the Lenders, each Issuing Bank and
each of the Agents agrees that it shall maintain in confidence any information
relating to the Borrower and the other Loan Parties furnished to it by or on
behalf of the Borrower or the other Loan Parties (other than information that
(a) has become generally available to the public other than as a result of a
disclosure by such party, (b) has been independently developed by such Lender,
such Issuing Bank or such Agent without violating this Section 10.16 or (c) was
available to such Lender, such Issuing Bank or such Agent from a third party
having, to such person’s knowledge, no obligations of confidentiality to the
Borrower or any other Loan Party) and shall not reveal the same other than to
its directors, trustees, officers, employees and advisors with a need to know or
to any person that approves or administers the L/C Borrowings on behalf of such
Lender (so long as each such person shall have been instructed to keep the same
confidential in accordance with this Section 10.16), except (A) to the extent
necessary to comply with law or any legal or regulatory process (including any
self-regulatory authority) or the requirements of any Governmental Authority,
the National Association of Insurance Commissioners or of any securities
exchange on which securities of the disclosing party or any Affiliate of the
disclosing party are listed or traded, (B) as part of normal reporting or review
procedures to Governmental Authorities or the National Association of Insurance
Commissioners, (C) to its parent companies, Affiliates, auditors and its, and
its Affiliates’, respective partners, directors, officers, employees, agents,
advisors and other representatives (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 10.16),
(D) in order to enforce its rights under any Loan Document in a legal
proceeding, (E) to any prospective assignee of, or prospective Participant in,
any of its rights under this Agreement (so long as such person shall have been
instructed to keep the same confidential in accordance with this Section 10.16
or as shall be required to keep the same confidential pursuant to any letter or
agreement with confidentiality provisions at least as restrictive as this
Section 10.16), (F) to any direct or indirect contractual counterparty in any
Swap Agreements or such contractual counterparty’s professional advisor (so long
as such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 10.16 or as
shall be required to keep the same confidential pursuant to any letter or
agreement with confidentiality provisions at least as restrictive as this
Section 10.16), (G) with the consent of the Borrower, (H) to any nationally
recognized rating agency in connection with ratings issued with respect to such
Lender and (I) to other parties to this Agreement.
SECTION 10.17    Citigroup Direct Website Communications.
(a)    Delivery. (i) Each Loan Party hereby agrees that it will use all
reasonable efforts to provide to the Administrative Agent all information,
documents and other materials that

-77-
         


    

--------------------------------------------------------------------------------




it is obligated to furnish to the Administrative Agent pursuant to this
Agreement and any other Loan Document, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (A) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (B) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (C) provides notice of any Default or Event of Default under this
Agreement or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com. Nothing in this Section 10.17 shall prejudice the
right of the Agents, the Lead Arranger or any Lender or any Loan Party to give
any notice or other communication pursuant to this Agreement or any other Loan
Document in any other manner specified in this Agreement or any other Loan
Document.
(ii)    The Administrative Agent agrees that receipt of the Communications by
the Administrative Agent at its e‑mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform (as defined below) shall constitute effective delivery of
the Communications to such Lender for purposes of the Loan Documents. Each
Lender agrees (A) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e‑mail address to
which the foregoing notice may be sent by electronic transmission and (B) that
the foregoing notice may be sent to such e‑mail address.
(b)    Posting. Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”).
(c)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents advisors or representatives
(collectively, “Agent Parties”) have any liability to the Loan Parties, any
Lender or any other person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of communications
through the internet, except to the extent the liability of any Agent Party is

-78-
         


    

--------------------------------------------------------------------------------




found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted primarily from such Agent Party’s gross negligence or willful
misconduct.
SECTION 10.18    Release of Liens and Guarantees. In the event that any Loan
Party conveys, sells, leases, assigns, transfers or otherwise disposes of any of
its assets (including any Equity Interests) to a person that is not (and is not
required to become) a Loan Party in a transaction not prohibited by Section 6.05
of the First Out Facility, the Administrative Agent and the Collateral Agent
shall promptly (and the Lenders hereby authorize the Administrative Agent and
the Collateral Agent to) take such action and execute any such documents as may
be reasonably requested by the Borrower and at the Borrower’s expense to
evidence the release of any Liens created by any Loan Document in respect of
such assets, and, in the case of a disposition of the Equity Interests of any
Subsidiary Guarantor in a transaction permitted by Section 6.05 of the First Out
Facility and as a result of which such Subsidiary Guarantor would cease to be a
Wholly Owned Domestic Subsidiary, evidence the termination of such Subsidiary
Guarantor’s obligations under the Guarantee and under the Security and
Intercreditor Agreement. In addition, the Administrative Agent and the
Collateral Agent agree to take such actions as are reasonably requested by the
Borrower and at the Borrower’s expense to evidence the termination of the Liens
and security interests created by the Loan Documents when all the Obligations
are paid in full and discharged and all Letters of Credit and Participation
Obligations are terminated (other than contingent indemnification obligations
for which no claim has been asserted). Any representation, warranty or covenant
contained in any Loan Document relating to any such Equity Interests, asset or
subsidiary of the Borrower shall no longer be deemed to be made once such Equity
Interests or asset is so conveyed, sold, leased, assigned, transferred or
disposed of. Any requirement for the Collateral Agent to take such action to
evidence the releases of any Liens as set forth above shall be subject to the
Collateral Agent’s receipt of a certification by the Borrower and applicable
Loan Party stating that such transaction is in compliance with this Agreement
and the other Loan Documents.
SECTION 10.19    U.S. Patriot Act. Each Lender hereby notifies each Loan Party
that pursuant to the requirements of the U.S. Patriot Act, it is required to
obtain, verify and record information that identifies Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow the Lenders to identify such Loan Party in
accordance with the U.S. Patriot Act.
SECTION 10.20    No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates.  Each Loan Party agrees that nothing in
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Loan Party, its stockholders or its affiliates, on the
other.  The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Loan Party,
its stockholders or its

-79-
         


    

--------------------------------------------------------------------------------




affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person.  Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. 
Each Loan Party agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Loan Party, in connection with such transaction or the process leading
thereto.
SECTION 10.21    [Reserved].Security and Intercreditor Agreement Governs.
Notwithstanding anything herein to the contrary, the Lien and security interest
granted to the Administrative Agent pursuant to the Loan Documents and the
exercise of any right or remedy by the Administrative Agent under any Loan
Document with respect to the Collateral are subject to the provisions of the
Security and Intercreditor Agreement,  In the event of any conflict between the
terms of the Security and Intercreditor Agreement and this Agreement with
respect to such matters, the terms of the Security and Intercreditor Agreement
shall govern.
Each of the Lenders hereby authorizes and directs the Administrative Agent to
enter into the Security and Intercreditor Agreement on behalf of such Lender and
agrees that the Administrative Agent in its various capacities thereunder may
take such actions on its behalf as is contemplated by the terms of the Security
and Intercreditor Agreement.




ALPHA NATURAL RESOURCES, INC., as the Borrower

BY: /s/ Philip J. Cavatoni
NAME: Philip J. Cavatoni
TITLE: Executive Vice President & Chief Financial and Strategy Officer




GUARANTORS:


ALPHA AMERICAN COAL COMPANY, LLC
THUNDER MINING COMPANY II, INC.
ALEX ENERGY, INC.
ALPHA AMERICAN COAL HOLDING, LLC
ALPHA APPALACHIA HOLDINGS, INC.

-80-
         


    

--------------------------------------------------------------------------------




ALPHA APPALACHIA SERVICES, INC.
ALPHA COAL RESOURCES COMPANY, LLC
ALPHA COAL SALES CO., LLC
ALPHA COAL WEST, INC.
ALPHA EUROPEAN SALES, INC.
ALPHA INDIA, LLC
ALPHA LAND AND RESERVES, LLC
ALPHA MIDWEST HOLDING COMPANY
ALPHA NATURAL RESOURCES, LLC
ALPHA NATURAL RESOURCES INTERNATIONAL, LLC
ALPHA NATURAL RESOURCES SERVICES, LLC
ALPHA PA COAL TERMINAL, LLC
ALPHA SHIPPING AND CHARTERING, LLC
ALPHA SUB EIGHT, LLC
ALPHA SUB ELEVEN, INC.
ALPHA SUB NINE, LLC
ALPHA SUB ONE, LLC
ALPHA SUB TEN, INC.
ALPHA SUB TWO, LLC
ALPHA TERMINAL COMPANY, LLC
ALPHA WYOMING LAND COMPANY, LLC
AMFIRE, LLC
AMFIRE HOLDINGS, LLC
AMFIRE MINING COMPANY, LLC
APPALACHIA COAL SALES COMPANY, INC.
APPALACHIA HOLDING COMPANY
ARACOMA COAL COMPANY, INC.
AXIOM EXCAVATING AND GRADING SERVICES, LLC
BANDMILL COAL CORPORATION
BANDYTOWN COAL COMPANY
BARBARA HOLDINGS INC.
BARNABUS LAND COMPANY
BELFRY COAL CORPORATION
BIG BEAR MINING COMPANY
BLACK CASTLE MINING COMPANY, INC.
BLACK KING MINE DEVELOPMENT CO.
BLACK MOUNTAIN CUMBERLAND RESOURCES, INC.
BOONE EAST DEVELOPMENT CO.
BROOKS RUN MINING COMPANY, LLC
COAL GAS RECOVERY II, LLC (
PENNSYLVANIA LAND RESOURCES, LLC
BROOKS RUN SOUTH MINING, LLC
BUCHANAN ENERGY COMPANY, LLC
CASTLE GATE HOLDING COMPANY
CLEAR FORK COAL COMPANY
CRYSTAL FUELS COMPANY
CUMBERLAND COAL RESOURCES, LP (By: Pennsylvania Services Corporation, as general
partner)
DEHUE COAL COMPANY

-81-
         


    

--------------------------------------------------------------------------------




DELBARTON MINING COMPANY
DELTA MINE HOLDING COMPANY
DFDSTE CORP.
DICKENSON-RUSSELL COAL COMPANY, LLC
DICKENSON-RUSSELL LAND AND RESERVES, LLC
DRIH CORPORATION
DUCHESS COAL COMPANY
EAGLE ENERGY, INC.
ELK RUN COAL COMPANY, INC.
EMERALD COAL RESOURCES, LP (By: Pennsylvania Services Corporation, as general
partner)
ENTERPRISE MINING COMPANY, LLC
ESPERANZA COAL CO., LLC
FOUNDATION MINING, LLC
FOUNDATION PA COAL COMPANY, LLC
FOUNDATION ROYALTY COMPANY
FREEPORT MINING, LLC
FREEPORT RESOURCES COMPANY, LLC
GOALS COAL COMPANY
GREEN VALLEY COAL COMPANY
GREYEAGLE COAL COMPANY
HARLAN RECLAMATION SERVICES LLC
HERNDON PROCESSING COMPANY, LLC
HIGHLAND MINING COMPANY
HOPKINS CREEK COAL COMPANY
INDEPENDENCE COAL COMPANY, INC.
JACKS BRANCH COAL COMPANY
JAY CREEK HOLDING, LLC
KANAWHA ENERGY COMPANY
KEPLER PROCESSING COMPANY, LLC
KINGSTON MINING, INC.
KINGWOOD MINING COMPANY, LLC
KNOX CREEK COAL CORPORATION
LAUREN LAND COMPANY
LAXARE, INC.
LITWAR PROCESSING COMPANY, LLC
LOGAN COUNTY MINE SERVICES, INC.
LONG FORK COAL COMPANY
LYNN BRANCH COAL COMPANY, INC.
MAPLE MEADOW MINING COMPANY
MARFORK COAL COMPANY, INC.
MARTIN COUNTY COAL CORPORATION
MAXXIM REBUILD CO., LLC
MAXXIM SHARED SERVICES, LLC
MAXXUM CARBON RESOURCES, LLC
MCDOWELL-WYOMING COAL COMPANY, LLC
MILL BRANCH COAL CORPORATION
NEW RIDGE MINING COMPANY
NEW RIVER ENERGY CORPORATION

-82-
         


    

--------------------------------------------------------------------------------




NEWEAGLE INDUSTRIES, INC.
NICEWONDER CONTRACTING, INC.
NORTH FORK COAL CORPORATION
OMAR MINING COMPANY
PARAMONT COAL COMPANY VIRGINIA, LLC
PAYNTER BRANCH MINING, INC.
PEERLESS EAGLE COAL CO.
PENNSYLVANIA LAND HOLDINGS COMPANY, LLC
PENNSYLVANIA LAND RESOURCES HOLDING COMPANY, LLC
PENNSYLVANIA SERVICES CORPORATION
PERFORMANCE COAL COMPANY
PETER CAVE MINING COMPANY
PIGEON CREEK PROCESSING CORPORATION
PILGRIM MINING COMPANY, INC.
PIONEER FUEL CORPORATION
PLATEAU MINING CORPORATION
POWER MOUNTAIN COAL COMPANY
PREMIUM ENERGY, LLC
RAWL SALES & PROCESSING CO.
REPUBLIC ENERGY, INC.
RESOURCE DEVELOPMENT LLC
RESOURCE LAND COMPANY LLC
RIVER PROCESSING CORPORATION
RIVERSIDE ENERGY COMPANY, LLC
RIVERTON COAL PRODUCTION INC.
ROAD FORK DEVELOPMENT COMPANY, INC.
ROBINSON-PHILLIPS COAL COMPANY
ROCKSPRING DEVELOPMENT, INC.
ROSTRAVER ENERGY COMPANY
RUM CREEK COAL SALES, INC.
RUSSELL FORK COAL COMPANY
SHANNON-POCAHONTAS COAL CORPORATION
SHANNON-POCAHONTAS MINING COMPANY
SIDNEY COAL COMPANY, INC.
SPARTAN MINING COMPANY
STIRRAT COAL COMPANY
SYCAMORE FUELS, INC.
T. C. H. COAL CO.
TENNESSEE CONSOLIDATED COAL COMPANY
TRACE CREEK COAL COMPANY
TWIN STAR MINING, INC.
WABASH MINE HOLDING COMPANY
WARRICK HOLDING COMPANY
WEST KENTUCKY ENERGY COMPANY
WHITE BUCK COAL COMPANY
WILLIAMS MOUNTAIN COAL COMPANY
WYOMAC COAL COMPANY, INC., each as a Guarantor



-83-
         


    

--------------------------------------------------------------------------------




Executing this Agreement as an authorized officer of each of the foregoing
persons on behalf of and so as to bind the persons named above under the caption
“Guarantors”


By: /s/ Richard H. Verheij
Name: Richard H. Verheij
Title: Secretary



-84-
         


    

--------------------------------------------------------------------------------




CITICORP NORTH AMERICA, INC.,
as Administrative Agent and Collateral Agent


By: /s/ Dale R. Goncher
Name: Dale R. Goncher
Title: Vice President


CITIBANK, N.A.,
as Lender


By: /s/ Dale R. Goncher
Name: Dale R. Goncher
Title: Vice President


CITICORP NORTH AMERICA, INC.,
as Lender


By: /s/ Dale R. Goncher
Name: Dale R. Goncher
Title: Vice President


CITICORP NORTH AMERICA, INC.,
as Issuing Bank


By: /s/ Dale R. Goncher
Name: Dale R. Goncher
Title: Vice President
CITIGROUP GLOBAL MARKETS INC.,
as Lead Arranger


By: /s/ Shane V. Azzara
Name: Shane V. Azzara
Title: Director

-85-
         


    

--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A.,
as Lender


By: /s/ Kristin Davis
Name: Kristin Davis
Title: Vice President


US BANK NATIONAL ASSOCIATION,
as Lender


By: /s/ Bruce B. Olson
Name: Bruce B. Olson
Title: Vice President


UBS AG, STAMFORD BRANCH,
as Lender


By: /s/ Darlene Arias
Name: Darlene Arias
Title: Director
By: /s/ Craig Pearson
Name: Craig Pearson
Title: Associate Director


SUMITOMO MITSUI BANKING CORPORATION,
as Lender


By: /s/ Ryo Suzuki
Name: Ryo Suzuki
Title: General Manager





-86-
         


    

--------------------------------------------------------------------------------




THE ROYAL BANK OF SCOTLAND PLC,
as Lender


By: /s/ David W. Stack
Name: David W. Stack
Title: Senior Vice President


PNC BANK, NATIONAL ASSOCIATION,
as Lender


By: /s/ Stephen G. Vollmer, Jr.
Name: Stephen G. Vollmer, Jr.
Title: Vice President


MORGAN STANLEY SENIOR FUNDING, INC.,
as Lender


By: /s/ Holly Neiweem
Name: Holly Neiweem
Title: Vice President


GOLDMAN SACHS LENDING PARTNERS LLC,
as Lender


By: /s/ Michelle Latzoni
Name: Michelle Latzoni
Title: Authorized Signatory


JPMORGAN CHASE BANK, N.A.,
as Lender


By: /s/ Peter S. Predun
Name: Peter S. Predun
Title: Executive Director

-87-
         


    

--------------------------------------------------------------------------------




CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Lender


By: /s/ Kathleen Sweeney
Name: Kathleen Sweeney
Title: Managing Director
By: /s/ Richard Teltelbaum
Name: Richard Teltelbaum
Title: Managing Director


BARCLAYS BANK PLC,
as Lender


By: /s/ Christopher Lee
Name: Christopher Lee
Title: Vice President


BANK OF MONTREAL, CHICAGO BRANCH,
as Lender


By: /s/ Jack Kane
Name: Jack Kane
Title: Managing Director


APOLLO CREDIT STRATEGIES MASTER FUND LTD.,
as Lender
By: Apollo ST Fund Management LLC, its investment manager

By: /s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title: Vice President and Secretary

-88-
         


    

--------------------------------------------------------------------------------




APOLLO A-N CREDIT FUND (DELAWARE), L.P.,
as Lender
By: Apollo A-N Credit Advisors (APO FC Delaware), L.P., its general partner
By: Apollo A-N Credit Advisors (APO FC-GP), LLC, its general partner

By: /s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title: Vice President and Secretary


APOLLO CREDIT FUNDING I LTD.,
as Lender
By: Apollo ST Fund Management LLC, its investment manager
By: /s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title: Vice President and Secretary


APOLLO TR OPPORTUNISTIC LTD.,
as Lender

By: /s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title: Director













-89-
         


    

--------------------------------------------------------------------------------




APOLLO FRANKLIN PARTNERSHIP, L.P.,
as Lender
By: Apollo Franklin Advisors (APO DC), L.P., its general partner
By: Apollo Franklin Advisors (APO DC-GP), LLC, its general partner

By: /s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title: Vice President and Secretary


APOLLO CENTRE STREET PARTNERSHIP, L.P.,
as Lender
By: Apollo Centre Street Advisors (APO DC), L.P., its general partner
By: Apollo Centre Street (APO DC-GP), LLC, its general partner

By: /s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title: Vice President and Secretary


APOLLO VALUE INVESTMENT MASTER FUND, L.P.,
as Lender
By: Apollo Value Advisors, L.P., its general partner
By: Apollo Value Capital Management, LLC, its general partner

By: /s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title: Vice President and Secretary





-90-
         


    

--------------------------------------------------------------------------------




APOLLO SK STRATEGIC INVESTMENTS, L.P.,
as Lender
By: Apollo SK Strategic Advisors GP, L.P., its general partner
By: Apollo SK Strategic Advisors, LLC, its general partner

By: /s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title: Vice President and Secretary


BRANCH BANKING AND TRUST COMPANY,
as Lender


By: /s/ John Rhea
Name: John Rhea
Title: Senior Vice President


BANK OF AMERICA, N.A.,
as Lender
By: /s/ Tyler D. Levings
Name: Tyler D. Levings
Title: Director

















-91-
         


    

--------------------------------------------------------------------------------




EXHIBIT A
[Form of]
ADMINISTRATIVE QUESTIONNAIRE


[On file with the Administrative Agent]
































A-1



--------------------------------------------------------------------------------




EXHIBIT B
[FORM OF]
ASSIGNMENT AND ACCEPTANCE


This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Superpriority Secured Second Out
Debtor-in-Possession Credit Agreement identified below (as may be amended from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facility identified
below and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.
1.
Assignor: ________________________________        

2.
Assignee: ________________________________            

[and is an Affiliate/Approved Fund of [Identify Lender]]
3.
Borrower:    Alpha Natural Resources, Inc.

4.
Administrative Agent: Citicorp North America, Inc., as Administrative Agent
under the Credit Agreement




--------------------------------------------------------------------------------




5.
Credit Agreement: The Superpriority Secured Second Out Debtor-in-Possession
Credit Agreement, dated as of September 18, 2015, among ALPHA NATURAL RESOURCES,
INC., a Delaware corporation and a debtor and debtor-in-possession in the Cases
(“Borrower”), the SUBSIDIARY GUARANTORS party thereto from time to time, each a
debtor and debtor-in-possession in the Cases, the LENDERS party thereto from
time to time, the ISSUING BANKS party thereto from time to time, Citicorp North
America, Inc., as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”) for
the Lenders and the other parties thereto.

6.
Assigned Interest:

Facility Assigned
Aggregate Amount of Participation Obligations / L/C Borrowings
for all Lenders
Amount of
Participation Obligations / L/C Borrowings
Assigned
Percentage Assigned of Participation Obligations / L/C Borrowings 1
Participation Obligations and L/C Borrowings
 
 
%



Effective Date: _____________, ___, 201__. 2 




















_______________________
1 Set forth, to at least 9 decimals, as a percentage of the applicable
Participation Obligations of all Lenders thereunder.
2 To be completed by the Administrative Agent and which shall be the effective
date of recordation of transfer in the register therefor.


-2-



--------------------------------------------------------------------------------




The terms set forth in this Assignment and Acceptance are hereby agreed to:
 
 
 
 
[NAME OF ASSIGNOR]
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
Title:



 
 
 
 
[NAME OF ASSIGNEE]
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
Title:

    
[Consented to and] 3 Accepted:
CITICORP NORTH AMERICA, INC.,
as Administrative Agent




By:    ___________________________________
Name:
Title:




































_______________________
3 Consents to be included to the extent required by Section 10.04(b) of the
Credit Agreement.


-3-



--------------------------------------------------------------------------------




[Consented to:
[EACH ISSUING BANK],
as Issuing Bank




By:    ___________________________________
Name:    
Title:] 4 


































































_______________________
4 Consents to be included to the extent required by Section 10.04(b) of the
Credit Agreement.


-4-



--------------------------------------------------------------------------------




ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
I.Representations and Warranties.
A.Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other person of any of
their respective obligations under any Loan Document.
B.Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.04 of the First Out
Facility thereof, as applicable, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (v) if it is a Foreign
Lender, attached to this Assignment and Acceptance is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee and (vi) it has the capacity to make L/C
Borrowings in Dollars; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender
and, based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.




-5-



--------------------------------------------------------------------------------




II.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
III.General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.




























-6-



--------------------------------------------------------------------------------




EXHIBIT C
[RESERVED.]


















































































































C-1



--------------------------------------------------------------------------------




EXHIBIT D


[RESERVED.]


    








































































D-1





--------------------------------------------------------------------------------




EXHIBIT E
[FORM OF]


Security and Intercreditor Agreement


[Attached seperately.]


































E-1



--------------------------------------------------------------------------------




EXHIBIT F-1
[FORM OF]
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-US Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)


Reference is made to the Participation Obligations and L/C Borrowings held by
the undersigned pursuant to the SUPERPRIORITY SECURED SECOND OUT
DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of September 18, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ALPHA NATURAL RESOURCES, INC., a Delaware corporation
and a debtor and debtor-in-possession in the Cases (the “Borrower”), the
SUBSIDIARY GUARANTORS party thereto from time to time, each a debtor and
debtor-in-possession in the Cases, the LENDERS party thereto from time to time,
the ISSUING BANKS party thereto from time to time, CITICORP NORTH AMERICA, INC.,
as administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders, and
the other parties thereto. Capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.


Pursuant to the provisions of Section 2.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Participation Obligations and L/C Borrowings in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (v) the interest payments on Participation
Obligations and L/C Borrowings are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or Internal Revenue Service Form W-8BEN-E. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and deliver promptly to the Borrower and the Administrative
Agent an updated certificate or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower or the Administrative Agent of its legal
ineligibility to do so, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned or in one of the two immediately
preceding calendar years.
F-1-1



--------------------------------------------------------------------------------






[NAME OF LENDER]
 
 
By:
 
 
Name:
 
Title:









Date: ________ __, 20[ ]




























F-1-2



--------------------------------------------------------------------------------




EXHIBIT F-2
[FORM OF]
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-US Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to the Participation Obligations and L/C Borrowings held by
the undersigned pursuant to the SUPERPRIORITY SECURED SECOND OUT
DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of September 18, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ALPHA NATURAL RESOURCES, INC., a Delaware corporation
and a debtor and debtor-in-possession in the Cases (the “Borrower”), the
SUBSIDIARY GUARANTORS party thereto from time to time, each a debtor and
debtor-in-possession in the Cases, the LENDERS party thereto from time to time,
the ISSUING BANKS party thereto from time to time, CITICORP NORTH AMERICA, INC.,
as administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders, and
the other parties thereto. Capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.


Pursuant to the provisions of 2.11(e) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Participation
Obligations and L/C Borrowings in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Participation Obligations and L/C Borrowings, (iii) neither the undersigned nor
any of its partners/members is a bank within the meaning of Section 881(c)(3)(A)
of the Code, (iv) none of its partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of
its partners/members is a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments
on Participation Obligations and L/C Borrowings are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.


The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or Internal Revenue Service Form W-8BEN-E from each of its
partners/members claiming the portfolio interest exemption and, if applicable,
an Internal Revenue Service Form W-8IMY from each of its partners/members that
is not a beneficial owner of such Participation Obligations and L/C Borrowings,
together with a United States Tax Compliance Certificate executed by each such
partner/member claiming, on behalf of any of its partners/members, the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, or if a lapse in
time or change in circumstances renders the information on this certificate
obsolete, expired or inaccurate in any material respect,


F-2-1



--------------------------------------------------------------------------------




the undersigned shall promptly so inform the Borrower and the Administrative
Agent and deliver promptly to the Borrower and the Administrative Agent an
updated certificate or other appropriate documentation (including any new
documentation reasonably requested by the Borrower or the Administrative Agent)
or promptly notify the Borrower or the Administrative Agent of its legal
ineligibility to do so, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned or in one of the two immediately
preceding calendar years.


[NAME OF LENDER]
 
 
By:
 
 
Name:
 
Title:









Date: ________ __, 20[ ]














































F-2-2



--------------------------------------------------------------------------------




EXHIBIT F-3
[FORM OF]
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-US Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Participation Obligations and L/C Borrowings held by
the undersigned pursuant to the SUPERPRIORITY SECURED SECOND OUT
DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of September 18, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ALPHA NATURAL RESOURCES, INC., a Delaware corporation
and a debtor and debtor-in-possession in the Cases (the “Borrower”), the
SUBSIDIARY GUARANTORS party thereto from time to time, each a debtor and
debtor-in-possession in the Cases, the LENDERS party thereto from time to time,
the ISSUING BANKS party thereto from time to time, CITICORP NORTH AMERICA, INC.,
as administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders, and
the other parties thereto. Capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
Pursuant to the provisions of Section 2.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments with respect to such participation are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on an Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, or if a
lapse in time or change in circumstances renders the information on this
certificate obsolete, expired or inaccurate in any material respect, the
undersigned shall promptly so inform such Lender and deliver promptly to such
Lender an updated certificate or other appropriate documentation (including any
new documentation reasonably requested by such Lender) or promptly notify such
Lender of its legal ineligibility to do so, and (2) the undersigned shall have
at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned or in one of the two immediately preceding calendar
years.




F-3-1



--------------------------------------------------------------------------------




[NAME OF LENDER]
 
 
By:
 
 
Name:
 
Title:









Date: ________ __, 20[ ]


























F-3-2



--------------------------------------------------------------------------------




EXHIBIT F-4
[FORM OF]
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-US Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Participation Obligations and L/C Borrowings held by
the undersigned pursuant to the SUPERPRIORITY SECURED SECOND OUT
DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of September 18, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ALPHA NATURAL RESOURCES, INC., a Delaware corporation
and a debtor and debtor-in-possession in the Cases (the “Borrower”), the
SUBSIDIARY GUARANTORS party thereto from time to time, each a debtor and
debtor-in-possession in the Cases, the LENDERS party thereto from time to time,
the ISSUING BANKS party thereto from time to time, CITICORP NORTH AMERICA, INC.,
as administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders, and
the other parties thereto. Capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
Pursuant to the provisions of Section 2.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its partners/members is
a bank within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) the interest payments with respect to such
participation are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN or
Internal Revenue Service Form W-8BEN-E from each of its partners/members
claiming the portfolio interest exemption and, if applicable, an Internal
Revenue Service Form W-8IMY from each of its partners/members that is not a
beneficial owner of such Participation Obligations and L/C Borrowings, together
with a United States Tax Compliance Certificate executed by each such
partner/member claiming, on behalf of any of its partners/members, the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, or if a lapse in
time or change in circumstances renders the information on this certificate
obsolete, expired or inaccurate in any material respect, the undersigned shall
promptly so inform such Lender and deliver promptly to such Lender an


F-4-1



--------------------------------------------------------------------------------




updated certificate or other appropriate documentation (including any new
documentation reasonably requested by such Lender) or promptly notify such
Lender of its legal ineligibility to do so, and (2) the undersigned shall have
at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned or in one of the two immediately preceding calendar
years.


[NAME OF PARTICIPANT]
 
 
By:
 
 
Name:
 
Title:







Date: ________ __, 20[ ]




















F-4-2



--------------------------------------------------------------------------------




EXHIBIT G
[RESERVED.]
















































































G-1



--------------------------------------------------------------------------------




EXHIBIT H


[FORM OF]
13-WEEK PROJECTIONS


[Provided under separate cover.]










































H-1



--------------------------------------------------------------------------------




EXHIBIT I


[RESERVED.]


































































































I-1



--------------------------------------------------------------------------------




Schedule 1.01
Participation Obligations/Applicable Percentage
No.
Bank
Percentage Commitment
Amount
1
APOLLO CENTRE STREET PARTNERSHIP LP


1.369873904%
$2,618,757.68
2
APOLLO CREDIT FUNDING I LTD (FKA) STONE TOWER CREDIT FUNDING I LTD


3.691509901%
$7,056,977.93
3
APOLLO CREDIT STRATEGIES MASTER FUND LTD (FKA) STONE TOWER CREDIT STRATEGIES
MASTER FUND LTD


4.339052661%
$8,294,871.12
4
APOLLO FRANKLIN PARTNERSHIP LP


0.292521661%
$559,207.20
5
APOLLO SK STRATEGIC INVESTMENTS LP


0.542647257%
$1,037,366.77
6
APOLLO TR OPPORTUNISTIC LTD


0.223725936%
$427,691.93
7
APOLLO VALUE INVESTMENT MASTER FUND (APOLLO CAPITAL)


0.583141651%
$1,114,779.01
8
APOLLO A-N CREDIT FUND (DELAWARE), L.P
1.342355614%
$2,566,151.58
9
BANK OF AMERICA, N.A.


5.932732402%
$11,341,473.48
10
BANK OF MONTREAL, CHICAGO BRANCH


5.872805813%
$11,226,913.14
11
BARCLAYS BANK PLC


5.880296636%
$11,241,233.18
12
BRANCH BANKING AND TRUST COMPANY


3.932682464%
$7,518,022.19
13
CITICORP NORTH AMERICA INC.


6.292291944%
$12,028,835.51
14
CITIBANK, N.A.


5.243576619%
$10,024,029.59




--------------------------------------------------------------------------------




15
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK


4.719218957%
$9,021,626.63
16
DEUTSCHE BANK TRUST COMPANY AMERICAS


5.033833554%
$9,623,068.41
17
GOLDMAN SACHS LENDING PARTNERS


0.559314839%
$1,069,229.82
18
JPMORGAN CHASE BANK, N.A.


5.932732402%
$11,341,473.48
19
MORGAN STANLEY SENIOR FUNDING, INC.


5.932732402%
$11,341,473.48
20
PNC BANK, N.A.


5.932732402%
$11,341,473.48
21
THE ROYAL BANK OF SCOTLAND PLC


7.910309869%
$15,121,964.64
22
SUMITOMO MITSUI BANKING CORP.


3.932682464%
$7,518,022.19
23
U.S. BANK NATIONAL ASSOCIATION


4.719218957%
$9,021,626.63
24
UBS AG, STAMFORD BRANCH


3.495717746%
$6,682,686.39
25
WELLS FARGO BANK, N.A.


6.292291942%
$12,028,835.51
 
TOTAL
100%
$191,167,791.00




--------------------------------------------------------------------------------




Schedule 2.01
Existing Letters of Credit
Alpha Natural Resources Letters of Credit as of September 15, 2015
Issued Under the Revolver (Obligor: Alpha Natural Resources, Inc.)
Issuing Bank
Issue Date
Number
Beneficiary
Applicant
Expiration Date
Amount
Purpose of LC
PNC
11/05/2007
18108238
U.S. Dept of Labor, Division of Longshore and Harbor Workers' Compensation
Cumberland Coal Resources, LP
11/02/2015
400,000
Workers' Comp
PNC
12/12/2013
18120739
Commonwealth of KY Dept of Workers' Claims
Alpha Natural Resources, Inc
12/12/2015
53,000,000
Workers' Comp
PNC
01/01/1996
00900665
Northern Continental
Alpha Natural Resources, LLC
01/01/2016
246,636
UMWA
PNC
01/02/2003
00254494
Travelers
Alpha Natural Resources, LLC
01/02/2016
13,521,518
Surety Bond
PNC
04/06/2011
18114826


Old Republic Insurance
Company
Alpha Natural Resources, LLC
04/06/2016
50,000
Workers' Comp
PNC
04/08/2011
18114824


Steadfast Insurance
Company (Zurich)
Alpha Natural Resources, LLC
04/08/2016
563,000
Surety Bond
PNC
04/10/2015
18123575
Atlantic Specialty Insurance Company (One Beacon)
Alpha Natural Resources, Inc
04/10/2016
6,000,000
Surety Bond
PNC
05/01/2015
18123702
Indemnity National
Insurance Company
Alpha Natural Resources, Inc
05/01/2016
4,790,000
Surety Bond
PNC
05/23/2007
18104663
Greater Johnstown
Water Authority
Alpha Natural Resources, LLC - on behalf of AMFIRE Mining Company, LLC
05/23/2016
50,000
Other
PNC
06/09/2015
18123897
Western Surety Co
Alpha Natural Resources, Inc
06/09/2016
5,000,000
Surety Bond
PNC
06/16/2015
18123957
Self-Insurance Division Bureau of Workers' Compensation (PA)
Foundation Coal Corporation
06/16/2016
14,200,000
Workers' Comp
Citi
07/09/2015
69604716
Aspen American
Insurance Compnay
Alpha Natural Resources, Inc
07/09/2016
11,964,860
Surety Bond
Citi
07/10/2015
69604734
One Beacon


Alpha Natural Resources, Inc
07/10/2016
5,500,000
Surety Bond
PNC
08/06/2003
00259775
Travelers
Alpha Natural Resources, LLC
08/06/2016
34,400,000
Surety Bond
PNC
08/22/2011
18115584
Ace American Insurance
Company
Alpha Natural Resources, LLC
08/24/2016 1
1,000,000
Workers' Comp
PNC
08/24/2009
18111936
Dominion Transmission
Alpha Natural Resources, LLC
08/24/2016
1,444,989
Other
PNC
08/25/2014
18122282
Liberty Mutual Insurance
Company
Alpha Natural Resources, Inc
08/25/2016
10,000,000
Surety Bond
PNC
08/29/2014
18122315


Zurich American
Insurance Company
Alpha Natural Resources, Inc
08/29/2016
20,500,000
Surety Bond
PNC
11/04/2010
18114013
United Mine Workers of America 1992 Benefit Plan
Cumberland Coal Resources
11/04/2016
978,588
UMWA
PNC
11/04/2010
18114014
United Mine Workers of America 1992 Benefit Plan
Warrick Holding Company
11/04/2016
4,463,316
UMWA
PNC
11/04/2010
18114015
United Mine Workers of America 1992 Benefit Plan
Emerald Coal Resources, LP
11/04/2016
588,744
UMWA
PNC
11/04/2010
18114016
United Mine Workers of
America 1992 Benefit
Plan
Maple Meadow Mining Company
11/04/2016
2,506,140
UMWA



Total issued under the Revolver: $ 191,167,791
 
1 Extended post petition date for one year, original expiration was 8/24/2015.




--------------------------------------------------------------------------------




Schedule 3.04
Governmental Approvals
None.



